EXHIBIT 10.32

TELLABS

ADVANTAGE PROGRAM

Amended and Restated Effective January 1, 2003

Except as Specifically Provided Otherwise

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page ARTIC LE 1      General   1   1 .1 Purpose  1   1 .2 Source of Funds  1   1
.3 Scope of Plan Coverage  1   1 .4 Definitions  1       Account  1      
Accounts  1       Active Participant  1       Actual Deferral Percentage  1    
  Administrative Committee  2       Affiliate  2       After-Tax Contribution  2
      Aggregate Limit  2       Alternate Payee  2       Annual Addition  2      
Annuity Starting Date  2       Basic Before-Tax Contribution  2       Before-Tax
Contribution  3       Board of Directors  3       Business Day  3       Code  3
      Coherent Accounts  3       Coherent Acquisition Date  3       Coherent
Participant  3       Coherent Plan  3       Committees  3       Company  3      
Compensation  3       Contribution Percentage  4       Defined Contribution
Dollar Limitation  4       Dependent  4       Designated Before-Tax
Contributions  4       Determination Period  4       Disability Plan  4      
Election Period  4       Eligible Employee  5       Eligible Individual  5      
Eligible Limited Participant  5       Eligible Participant  5       Eligible
Retiree  5  

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page     Eligible Retirement Plan  5       Eligible Rollover Distribution  5    
  Eligibility Period  6       Employer  6       Entry Date  6       ERISA  6    
  Employer Excess Contribution  6       Excess Forfeiture Suspense Account  6  
    Excess Tentative Employer Contribution  6       Five-Percent Owner  6      
Funds  6       Health Plan  7       Highly Compensated Employee  7       Hour of
Service  7       Individual Beneficiary  8       Investment Committee  8      
Investment Manager  8       Key Employee  8       Leased Employee  8      
Limited Term Employee  8       Limitation Year  8       Matching Contribution  8
      Maximum Annual Addition  8       Medical Benefits  9       Medical
Benefits Account  9       Member of a Collective Bargaining Unit  9      
Multiple Use  9       Non-Highly Compensated Employee  9       Normal Retirement
Date  9       One-Percent Owner  9       Participant  10       Plan  10      
Permissive Aggregation Group  10       Plan Year  10       Pre-Retirement
Survivor Annuity  10       Present Value  10       Prior Plan  10       Profit
Sharing Contribution  10       Provisional Annual Addition  10       Qualified
Domestic Relations Order  10       Qualified Joint and Survivor Annuity  10  

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page     Qualified Military Service  11       Required Aggregation Group  11    
  Required Beginning Date  11       Reserve Staff  11       Retirement
Contribution  11       Retirement Program  11       Rollover Contribution  11  
    Salix Accounts  12       Salix Acquisition Date  12       Salix Participant 
12       Salix Plan  12       Savings Program  12       Service  12      
Simplified Employee Pension Plan  14       Supplemental Before-Tax Contribution 
14       Tellabs Stock Fund  14       Tentative Employer Contribution  14      
Top-Heavy  14       Top-Heavy Determination Date  14       Top-Heavy Ratio  14  
    Trust  14       Trustee  14       Unit  14       Valuation Date  14   1 .5
EGTRRA Compliance  15   ARTIC LE 2      Eligibility and Participation  16   2 .1
Eligibility Requirements  16   2 .2 Continued Participation; Reemployment  17  
2 .3 Transfers and Changes in Status  18   2 .4 Leaves of Absence  18   2 .5
Qualified Military Service  18   ARTIC LE 3      Contributions  20   3 .1
Employer Contributions  20   3 .2 Retirement Contribution Under the Retirement
Program  20   3 .3 Profit Sharing and Company Contributions Under the Savings
Program  20   3 .4 Before-Tax Contributions Under the Savings Program  21  

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page 3 .5 Limitations on Before-Tax Contributions Under the Savings Program  21
  3 .6 Matching Contribution Under the Savings Plan  25   3 .7 Limitations on
Matching Contributions Under the Savings Program  25   ARTIC LE 4
     Contributions by Employee  29   4 .1 No After-Tax Contributions  29   4 .2
Rollover Contribution  29   ARTIC LE 5      Accounting Provisions and
Allocations  30   5 .1 Participant's Accounts  30   5 .2 Common Fund  30   5 .3
Unit Values  33   5 .4 Eligibility to Share in Employer Contributions and
Forfeitures  33   5 .5 Allocation of Before-Tax Contributions  34   5 .6
Allocation of Matching Contributions  34   5 .7 Allocation of After-Tax
Contributions  34   5 .8 Allocation of Retirement Contribution and Forfeitures 
34   5 .9 Allocation of Profit Sharing Contribution, Company Contribution and
Forfeitures.  34   5 .10 Crediting Accounts  35   5 .11 Provisional Annual
Addition  35   5 .12 Limitation on Annual Additions  36   ARTIC LE 6      Amount
of Payments to Participants  38   6 .1 General Rule  38   6 .2 Normal
Retirement  38   6 .3 Death  38   6 .4 Disability  38   6 .5 Vesting  38   6 .6
Resignation or Dismissal  39   6 .7 Treatment of Forfeitures  39   ARTIC LE 7
     Distributions  40  

iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page 7 .1 Commencement and Form of Distributions  40   7 .2 Qualified Joint and
Survivor Annuity - Retirement Account, Salix Accounts, Coherent Accounts, and
Ocular Account  48 7 .3 Pre-Retirement Survivor Annuity - Retirement Account,
Salix Accounts, Coherent Accounts and Ocular Account  50 7 .4 Distributions to
Beneficiaries  51   7 .5 Beneficiary Designations  52   7 .6 Installment or
Deferred Distributions  53   7 .7 Form of Elections and Applications for
Benefits  53   7 .8 Unclaimed Distributions  54   7 .9 Distributions in Kind  54
  7 .10 Distribution of Participant's After-Tax Account, Rollover Account, Salix
Rollover Account, Coherent Rollover Account and Ocular Account Prior to
Termination of Employment  54   7 .11 Loans  55   7 .12 Withdrawals Prior to
Termination of Employment and After Age 59-1/2  58   7 .13 Pre-59-1/2 Coherent
Account Withdrawals; Hardship Withdrawals  58   7 .14 Eligible Rollover
Distributions  61   7 .15 Facility of Payment  62   7 .16 Claims Procedure  62  
ARTIC LE 8      Top-Heavy Plan Requirements  64   8 .1 Top-Heavy Definitions  64
  8 .2 Top-Heavy Plan Requirements  67   ARTIC LE 9      Powers and Duties of
Committees  69   9 .1 Appointment of Committees  69   9 .2 Powers and Duties of
Administrative Committee  69   9 .3 Powers and Duties of the Investment
Committee  70   9 .4 Committee Procedures  71   9 .5 Consultation with Advisors 
72   9 .6 Committee Members as Participants  72  

v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page 9 .7 Records and Reports  72   9 .8 Investment Policy  72   9 .9
Designation of Other Fiduciaries  73   9 .10 Obligations of Each Committee  73  
9 .11 Indemnification of Each Committee  74   ARTIC LE 10      Trustee and Trust
Fund  75   10 .1 Trust Fund  75   10 .2 Payments to Trust Fund and Expenses  75
  10 .3 Trustee's Responsibilities  75   10 .4 Reversion to the Employer  75  
ARTIC LE 11      Amendment or Termination  76   11 .1 Amendment  76   11 .2
Termination  76   11 .3 Form of Amendment, Discontinuance of Employer
Contributions, and Termination  76   11 .4 Limitations on Amendments  76   11 .5
Level of Benefits Upon Merger  77   11 .6 Vesting Upon Termination or
Discontinuance of Employer Contributions; Liquidation of Trust  77   ARTIC LE 12
     Miscellaneous  79   12 .1 No Guarantee of Employment, Etc  79   12 .2
Nonalienation  79   12 .3 Qualified Domestic Relations Order  79   12 .4
Controlling Law  79   12 .5 Severability  80   12 .6 Notification of Addresses 
80   12 .7 Gender and Number  80   12 .8 Instructions and Elections  80   ARTIC
LE 13      Adoption by Affiliates  81   13 .1 Adoption of Plan  81  

vi

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page 13 .2 The Company as Agent for Employer  81   13 .3 Adoption of Amendments 
81   13 .4 Termination  81   13 .5 Data to Be Furnished by Employers  81   13 .6
Joint Employers  81   13 .7 Expenses  82   13 .8 Withdrawal  82   13 .9 Prior
Plans  82   ARTIC LE 14      Retiree Medical Benefits  83   14 .1 Medical
Benefits Account  83   14 .2 Retiree Medical Benefits Definitions  83   14 .3
Separate Account  83   14 .4 Impossibility of Diversion Prior to Satisfaction of
All Liabilities  84   14 .5 Reversion upon Satisfaction of All Liabilities  84  
14 .6 Medical Benefits  84   14 .7 Coordination with Health Plan  84   14 .8
Employer Contributions  84   14 .9 Reservation of the Right to Terminate Medical
Benefits  84  

vii

--------------------------------------------------------------------------------


ARTICLE 1


GENERAL

1.1      Purpose. It is the intention of the Employer to continue to provide for
the administration of the Tellabs Retirement Plan, a money purchase pension
plan, together with a retiree medical benefits account under the provisions of
Code Section 401(h) and the Tellabs Profit Sharing and Savings Plan, a profit
sharing and Code Section 401(k) savings program as parts of this Tellabs
Advantage Program (the “Plan”) and a Trust Fund in conjunction therewith for the
benefit of eligible employees of an Employer, in accordance with the provisions
of Code Sections 401 and 501 and in accordance with other provisions of law
relating to money purchase pension plans and profit sharing plans containing a
Code Section 401(k) arrangement. Except as otherwise provided in this Plan or
the Trust, upon the transfer by an Employer of any funds to the Trust Fund in
accordance with the provisions of this Plan, all interest of the Employer
therein shall cease and terminate, and no part of the Trust Fund shall be used
for, or diverted to, purposes other than the exclusive benefit of Participants
and their beneficiaries.

1.2      Source of Funds. The Trust Fund shall be created, funded and maintained
by contributions of an Employer, by contributions of the Participants, and by
such net earnings as are obtained from the investment of the funds of the Trust
Fund.

1.3      Scope of Plan Coverage. The provisions of the Plan as herein restated
shall be effective as of January 1, 2003, except for certain provisions the
effective dates of which are set forth therein. However, the rights and benefits
of any Participant whose employment with an Employer prior to the Effective Date
shall be determined in accordance with the corresponding provisions of the Prior
Plan documents as in effect upon the Participant’s termination of employment
and, to the extent necessary, the provisions of the Prior Plan documents are
hereby specifically incorporated by reference into this Plan. Except as may be
required by ERISA or the Code, the rights of any person whose status as an
employee of the Employer and all Affiliates has terminated shall be determined
pursuant to the Plan as in effect on the date such employment terminated, unless
a subsequently adopted provision of the Plan is made specifically applicable to
such person.

1.4      Definitions. Certain terms are capitalized and have the respective
meanings set forth in the Plan.

        “Account” means each of the individual accounts established pursuant to
Article 5 (Accounting Provisions and Allocations) representing a Participant’s
allocable share of the Trust Fund.

        “Accounts” means the collective individual accounts established pursuant
to Article 5 (Accounting Provisions and Allocations).

        “Active Participant” means a Participant who, on a given date, is
employed by an Employer as an Eligible Employee.

        “Actual Deferral Percentage” and “Actual Deferral Percentage Tests” are
described in Section 3.5 (Limitations on Before Tax Contributions Under the
Savings Program).

--------------------------------------------------------------------------------

        “Administrative Committee” is the Committee so appointed in accordance
with Article 9 (Powers and Duties of Committees) as the administrator and named
fiduciary of the Plan.

        “Affiliate” means any corporation or enterprise, other than the Company,
which, as of a given date, is a member of the same controlled group of
corporations, the same group of trades or businesses under common control or the
same affiliated service group, determined in accordance with Code
Sections 414(b), (c), (m) or (o), as is the Company. For purposes of determining
the amount of a Participant’s Annual Addition or Total Compensation and applying
the limitations of Code Section 415 set forth in Article 5 (Accounting
Provisions and Allocations), “Affiliate” shall include any corporation or
enterprise, other than the Company, which, as of a given date, is a member of
the same controlled group of corporations or the same group of trades or
businesses under common control, determined in accordance with Code
Sections 414(b) or (c) as modified by Code Section 415(h), as is the Company.

        “After-Tax Contribution” means after-tax employee contributions made by
Participants under the Plan prior to January 1, 1994.

        “Aggregate Limit” is described in Section 3.8 (Multiple Use).

        “Alternate Payee” means the person, other than the Participant,
designated by a court to receive benefits under the Plan in a Qualified Domestic
Relations Order as further described in Section 12.3 (Qualified Domestic
Relations Order).

        “Annual Addition” means for any Limitation Year, the sum of (a) all
Before-Tax Contributions, Matching Contributions, Profit Sharing Contributions
(including forfeitures allocated as a part thereof), Retirement Contributions
(including forfeitures allocated as a part thereof), for Limitation Years
beginning prior to January 1, 1994, After-Tax Contributions, and for Limitation
Years beginning on and after January 1, 2003, Company Contributions (including
forfeitures allocated as a part thereof), allocated to the Accounts of a
Participant under this Plan; (b) any employer contributions, forfeitures and
employee after-tax contributions allocated to such Participant under this or any
other defined contribution plan maintained by the Employer or an Affiliate; and
(c) amounts allocated to an individual medical account as defined in Code
Section 415(l)(2) and amounts attributable to post-retirement medical benefits
allocated to the separate account of a “key employee,” as described in Code
Section 419A(d)(3) maintained by the Employer or an Affiliate.

        “Annuity Starting Date” means the first day of the first period for
which a benefit is payable in the form of an annuity or any other form.

        “Basic Before-Tax Contribution” means, for any period, with respect to a
Participant, the portion of the Before-Tax Contribution made on his behalf by an
Employer during such period equal to the lesser of 3% (4% effective July 1,
2003) of the Participant’s Considered Compensation paid during such period or
the Participant’s Before-Tax Contribution for such period. For any period,
“Basic Before-Tax Contribution” means, with respect to the Employer, the sum of
such contributions.

2

--------------------------------------------------------------------------------

        “Before-Tax Contribution” means, with respect to a Participant, the
contribution by an Employer on his behalf described in Section 3.4 (Before-Tax
Contribution Under the Savings Program) and, with respect to the Employer, means
the sum of such contributions.

        “Board of Directors” means the Board of Directors of the Company.

        “Business Day” means each day on which the Federal Reserve, the New York
Stock Exchange and the Trustee are open for business, or if different and to the
extent applicable, each day as of which trades are recognized under the rules
governing an investment fund of the Plan.

        “Code” means the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, as from time to time amended.

        “Coherent Accounts” means the separate Coherent Before-Tax Account,
Coherent Employer Account and Coherent Rollover Account of Coherent Participants
described in Section 5.1 (Participant Accounts).

        “Coherent Acquisition Date” means the date of the acquisition of
Coherent Communications Systems Corporation by Tellabs, Inc.

        “Coherent Participant” means employees of Coherent Communications
Systems Corporation or any subsidiary thereof who were participants in the
Coherent Plan on December 31, 1998 and (a) became Participants in the Plan on
January 1, 1999, or (b) whose Coherent Accounts were subsequently transferred
from the Coherent Plan to the Trust Fund as a result of the merger of the
Coherent Plan into the Plan effective April 1, 1999.

        “Coherent Plan” means the Coherent Communications Systems Corporation
Savings Incentive Plan as in effect on the Coherent Acquisition Date, and as
amended from time to time thereafter up to and including its merger into the
Plan effective April 1, 1999.

        “Committees” means the Administrative Committee and the Investment
Committee appointed pursuant to Article 9 (Powers and Duties of the Committees).

        “Company” means Tellabs Operations, Inc., a Delaware corporation, a
predecessor of such corporation, or any successor to it in ownership of all or
substantially all of its assets.

        “Company Contribution” means the contribution referred to in Section 3.3
(Profit Sharing and Company Contributions under the Savings Program).

        “Compensation” means a Participant’s “Considered Compensation” or “Total
Compensation,” as follows:

3

--------------------------------------------------------------------------------

(a)     “Considered Compensation” for a period is the Participant’s Total
Compensation paid during the period while he was an Active Participant but
excluding reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving or education expenses, income from participation in any stock
purchase plan, income from stock awards, income from the exercise of stock
appreciation rights, dividends on restricted stock or other extraordinary
remuneration, provided, however, beginning with the 1998 Plan Year Considered
Compensation shall include amounts excluded from the Participant’s income for
the period under Code Sections 125, 132(f)(4), 402(g)(3) or 457 including
before-tax contributions and elective contributions to a plan of the Employer
established under Code Section 125.

(b)     “Total Compensation” for a period is the Participant’s compensation (as
described in Treasury Regulation Section 1.415-2(d)(2)) paid during the period
for personal services actually rendered in the course of employment with the
Employer and all Affiliates, excluding contributions made by an Employer (other
than the Before-Tax Contribution) to a plan to the extent that such are not
included in the gross income of the Participant in the year made and other
amounts which receive special tax treatment (as described in Treasury Regulation
Section 1.415-2(d)(3)); effective with the 1998 Plan Year, plus amounts excluded
from the Participant’s income for the period under Code Sections 125, 132(f)(4),
402(g)(3) or 457; provided, however, that the Total Compensation for any
Participant taken into account for determining all benefits provided under the
Plan for any Plan Year shall not include any amount in excess of $160,000 (for
any Plan Year beginning after December 31, 2001, shall not include any amount in
excess of $200,000) as adjusted by the Commissioner of the Internal Revenue
Service for increases in the cost of living in accordance with Code
Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar
year applies to any period, not exceeding 12 months, over which compensation is
determined (determination period) beginning in such calendar year. If a
determination period consists of fewer than 12 months, the annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the determination period, and the denominator of which is 12.

        “Contribution Percentage” and “Contribution Percentage Tests” are
described in Section 3.7 (Limitations on Matching Contributions Under the
Savings Program).

        “Defined Contribution Dollar Limitation” effective for Limitation Years
beginning after December 31, 1994, means an amount equal to $30,000 ($40,000
beginning with the 2002 Limitation Year), as adjusted by the Secretary of the
Treasury pursuant to Code Section 415(d), prorated for any Limitation Year of
less than 12 months; provided that for purposes of Code Section 511(a)(ii), such
amount shall be reduced by the amounts allocated to any medical accounts
described in subsection (c) of the definition of “Annual Addition.”

        “Dependent” means an individual entitled to medical benefits as a
dependent of an Eligible Retiree, as described in Section 14.2 (Retiree Medical
Benefits Definitions).

        “Designated Before-Tax Contributions” means the contributions referred
to in Section 3.7 (Limitations on Matching Contributions Under the Savings
Program).

        “Determination Period” means the Plan Year containing the Top-Heavy
Determination Date and the 4 preceding Plan Years, as further referenced in
Article 8 (Top-Heavy Plan Requirements).

        “Disability Plan” with respect to any Participant means the long term
disability plan maintained by the Employer and covering such Participant.

4

--------------------------------------------------------------------------------

        “Election Period” means the period defined in Section 7.2 (Qualified
Joint and Survivor Annuity — Retirement Account, Salix Accounts, Coherent
Accounts and Ocular Account) relating to the period during which a Participant
may elect to have the Participant’s Retirement Account distributed in a form
other than a Qualified Joint and Survivor Annuity.

        “Eligible Employee” means any employee of the Employer but excluding any
employee who is (1) a Member of a Collective Bargaining Unit; (2) an individual
providing services to the Employer in the capacity of, or who is or was
designated by the Employer as, a Leased Employee, an independent contractor,
intern or a Limited Term Employee; or (3) are non-resident aliens who receive no
earned income from the Employer which constitutes income from services within
the United States. Notwithstanding the foregoing, any employee of Salix
Technologies, Inc. or any subsidiary thereof who was eligible to participate in
the Salix Plan as of May 19, 2000 will be considered an Eligible Employee as of
May 19, 2000. Notwithstanding the foregoing, any individual employed by Coherent
Communications Systems Corporation or any subsidiary thereof as of the Coherent
Acquisition Date, or thereafter until December 31, 1998, shall not become an
Eligible Employee until January 1, 1999. Notwithstanding the foregoing, any
individual employed by Ocular Networks, Inc. or any subsidiary thereof who was
eligible to participate in the Ocular Plan as of the Ocular Acquisition Date
shall not become an Eligible Employee until April 1, 2002.

        “Eligible Individual” means an individual entitled to Medical Benefits,
as described in Section 14.2 (Retiree Medical Benefits Definitions).

        “Eligible Limited Participant” means an individual eligible to make
Before-Tax Contributions under the Savings Program, but not entitled to receive
the matching contribution portions of the Profit Sharing Contribution and the
Retirement Contribution provisions of the Plan, as further described in
subsection 2.1(d).

        “Eligible Participant” means (a) prior to July 1, 2003, an Active
Participant who has completed his Eligibility Period making him eligible to
share in the Matching Contribution bi-weekly, and share in the Profit Sharing
Contribution and forfeitures and Retirement Contribution and forfeitures for a
given quarter of the Plan Year as of the last day of the quarter for which such
contribution or forfeitures are being allocated if he is then employed by the
Employer as an Eligible Employee and as further defined in Section 5.4
(Eligibility to Share in Employer Contributions and Forfeitures); and (b)
effective July 1, 2003, means each Active Participant.

        “Eligible Retiree” means an individual entitled to receive retiree
medical benefits under the Health Plan, as described in Section 14.2 (Retiree
Medical Benefits Definitions).

        “Eligible Retirement Plan” with respect to a Participant, the surviving
spouse of a Participant or a former spouse of the Participant who is an
Alternate Payee under a Qualified Domestic Relations Order is (a) an individual
retirement account described in Code Section 408(a) or individual retirement
annuity described in Code Section 408(b), and, with respect to a Participant, is
also (b) an annuity plan described in Code Section 403(a) or a qualified trust
described in Code Section 401(a).

5

--------------------------------------------------------------------------------

        “Eligible Rollover Distribution” means any rollover distribution of the
Accounts distributable to a Participant, the surviving spouse of a Participant
or the former spouse of the Participant who is an Alternate Payee under a
Qualified Domestic Relations Order; provided, however, (a) the portion of any
distribution required to be made under Code Section 401(a)(9), (b) the portion
of any distribution that is not includable in the gross income of the recipient
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities), shall not constitute an Eligible Rollover
Distribution and (c) the portion of the Account distributed to a Participant as
a hardship withdrawal pursuant to subsection 7.13(b) (Pre-59½ Coherent Account
Withdrawals; Hardship Withdrawals) shall not constitute an Eligible Rollover
Distribution.

        “Eligibility Period” means, for periods prior to July 1, 2003, a rolling
one-year period used for the purpose of determining when an employee is eligible
to share in the Matching Contribution, the Profit Sharing Contribution and
forfeitures and the Retirement Contribution and forfeitures. An employee’s first
Eligibility Period shall commence on the date on which he first completes an
Hour of Service. Subsequent Eligibility Periods shall commence on the first day
of each month following such date. Notwithstanding the foregoing, the initial
Eligibility Period of a former employee who is reemployed after incurring a
Period of Severance of one year or more and who is not eligible for immediate
participation pursuant to Section 2.1(c) (Eligibility Requirements) shall
commence on the date on which he first performs duties for an Employer or an
Affiliate after such Period of Severance and subsequent Eligibility Periods
shall commence on the Entry Date following such date.

        “Employer” means the Company and any Affiliate which adopts this Plan
pursuant to Article 13 (Adoption by Affiliates).

        “Entry Date” means the first day of each Plan Year, the first day of the
fourth month of each Plan Year, the first day of the seventh month of each Plan
Year and the first day of the tenth month of the Plan Year shall be an “Entry
Date.” Solely for purposes of subsection 2.1(d) (Eligibility Requirements) and
the ability to participate in the Savings Program as an Eligible Limited
Participant commencing April 1, 1999, and effective July 1, 2003, for all
purposes under the Plan, each business day shall also be an “Entry Date.”

        “ERISA” means the Employee Retirement Income Security Act of 1974 and
the regulations promulgated thereunder, as from time to time amended.

        “Employer Excess Contribution” is the contribution defined in
Section 3.1 (Employer Contributions).

        “Excess Forfeiture Suspense Account” means the Account described in
Section 5.12 (Limitations on Annual Additions).

        “Excess Tentative Employer Contribution” means the excess contribution
described in Section 5.12 (Limitations on Annual Additions).

        “Five-Percent Owner” means an employee described in Code
Section 416(i)(1).

        “Funds” means the separate investment funds as described in Section 5.2
(Common Fund).

6

--------------------------------------------------------------------------------

        “Health Plan” means a retiree medical plan maintained by an Employer, as
described in Section 14.2 (Retiree Medical Benefits Definitions).

        “Highly Compensated Employee” means an employee of the Employer or an
Affiliate who was a Participant eligible during the Plan Year to make Before-Tax
Contributions and who:

(a)     was a Five-Percent Owner at any time during the Plan Year or the
preceding Plan Year; or

(b)     received Total Compensation in excess of $80,000 (as adjusted for
increases in the cost of living by the Secretary of the Treasury) during the
preceding Plan Year and was among the top 20% of the employees (disregarding
those employees excludable under Code Section 414(q)(5)) when ranked on the
basis of Total Compensation paid for that year.

        To the extent required by Code Section 414(q)(6), a former employee who
was a Highly Compensated Employee when he separated from service with the
Employer and all Affiliates or at any time after attaining age 55 shall be
treated as a Highly Compensated Employee.

      “Hour of Service” is:

(a)

each hour for which an employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliate;


(b)

each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliate; and


(c)

each hour for which an employee is paid or entitled to payment for a period
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity,
layoff, jury duty, military duty, or leave of absence. In crediting Hours of
Service pursuant to this subparagraph (c), all payments made or due shall be
taken into account, whether such payments are made directly by the Employer or
an Affiliate or indirectly (e.g., through a trust fund or insurer to which the
Employer or an Affiliate makes payments, or otherwise), except that:


(i)

no more than 501 such Hours of Service shall be credited for any continuous
period during which the employee performs no duties;


(ii)

no such Hours of Service shall be credited if payments are made or due under a
plan maintained solely for the purpose of complying with any workers’
compensation, unemployment compensation or disability insurance laws; and


(iii)

no such Hours of Service shall be credited for payments which are made solely to
reimburse the employee for medical or medically related expenses.


7

--------------------------------------------------------------------------------

The Hours of Service, if any, for which an employee is credited for a period in
which he performs no duties shall be computed and credited to computation
periods in accordance with 29 C.F.R. 2530.200b-2 and other applicable
regulations promulgated by the Secretary of Labor. For purposes of computing the
Hours of Service to be credited to an employee for whom a record of hours worked
is not maintained, an employee shall be credited with 45 Hours of Service for
each week in which he completes at least one Hour of Service. In addition, an
employee shall be credited with Hours of Service for each week the employee is
on a leave of absence in accordance with Section 2.4 (Leaves of Absence);
provided however, that except as provided in Section 2.4 (Leaves of Absence), no
more than 501 Hours of Service shall be credited with respect to any continuous
period of a leave of absence.

        “Individual Beneficiary” means a natural person designated by the
Participant in accordance with Section 7.5 (Beneficiary Designations) to receive
all or any portion of the amounts remaining in the Participant’s Accounts at the
time of the Participant’s death. “Individual Beneficiary” also means a natural
person who is a beneficiary of a trust designated by the Participant in
accordance with Section 7.5 (Beneficiary Designations) to receive all or a
portion of such amount, provided the trust complies with the requirements of
Code Section 401(a)(9) and the regulations promulgated thereunder, including
that the trust is irrevocable, the beneficiaries with respect to the trust’s
interest in the Participant’s Accounts are identifiable from the trust
agreement, and a copy of the trust agreement is provided to the Administrative
Committee prior to the date distributions commence to such trust.

        “Investment Committee” is the Committee so appointed in accordance with
Article 9 (Powers and Duties of Committees).

        “Investment Manager” means a registered investment adviser or other
entity, as described in Section 9.8 (Investment Policy).

        “Key Employee” means an employee described in Section 8.1 (Top-Heavy
Definitions).

        “Leased Employee” means any individual who is not carried on the payroll
of the Employer or an Affiliate and who, pursuant to an agreement between the
Employer or an Affiliate and any other person (“leasing organization”), has
performed services for the Employer or an Affiliate (or a related person as
determined in accordance with Code Section 414(n)(6)) on a substantially
full-time basis for a period of at least one year, and such services are
performed under primary direction or control by the Employer or Affiliate.
Contributions or benefits provided a leased employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the Employer.

        “Limited Term Employee” means an employee whose employment is for a
temporary basis and is classified as a limited term employee or a coop employee
under the records of his Employer.

        “Limitation Year” means the relevant Plan Year.

        “Matching Contribution” is the contribution referred to in Section 3.6
(Matching Contribution Under the Savings Program).

        “Maximum Annual Addition” is the amount defined in Section 5.12
(Limitations on Annual Additions).

        “Medical Benefits” means the benefits described in Section 14.2 (Retiree
Medical Benefits Definitions).

8

--------------------------------------------------------------------------------

        “Medical Benefits Account” means the account established in accordance
with Code Section 401(h) as part of the Retirement Program for the purpose of
providing retiree medical benefits, as described in Article 14 (Retiree Medical
Benefits).

        “Member of a Collective Bargaining Unit” means any employee who is
included in a collective bargaining unit and whose terms and conditions of
employment are or were covered by a collective bargaining agreement if there is
evidence that retirement benefits were the subject of good-faith bargaining
between representatives of such employee and the Employer, unless such
collective bargaining agreement makes this Plan applicable to such employee.

        “Multiple Use” is described in Section 3.8 (Multiple Use).

        “Non-Highly Compensated Employee” means, for any Plan Year, any employee
of the Employer or Affiliate who:

(a)     at any time during the Plan Year was a Participant eligible to make
Before-Tax Contributions, and

(b)     was not a Highly Compensated Employee for such Plan Year.

        “Normal Retirement Date” means a Participant’s 65th birthday.

        “Ocular Account” means the Ocular Participant’s funds which were
transferred from the Ocular Plan to the Trust Fund as a result of the merger of
the Ocular Plan into the Plan effective June 28, 2002.

        “Ocular Acquisition Date” means the date of the acquisition of Ocular
Networks, Inc. by Tellabs, Inc., January 15, 2002.

        “Ocular Participant” means employees of Ocular Networks, Inc. or any
subsidiary thereof who were participants in the Ocular Plan on January 14, 2002
and (a) became Participants in the Plan on April 1, 2002, or (b) whose Ocular
accounts were subsequently transferred from the Ocular Plan to the Trust Fund as
a result of the merger of the Ocular Plan into the Plan effective June 28, 2002.

        “Ocular Plan” means the Ocular Networks, Inc. 401(k) Plan as in effect
on the Ocular Acquisition Date, and as amended from time to time thereafter up
to and including its merger into the Plan effective June 28, 2002.

        “One-Percent Owner” means an employee described in Code
Section 416(i)(1).

9

--------------------------------------------------------------------------------

      “Participant” means:

(a)     a current employee of the Employer or an Affiliate who has become a
Participant in the Plan pursuant to subsections (a), (b), (c), (f), or (g) of
Section 2.1 (Eligibility Requirements) or;

(b)     a former employee of the Employer or an Affiliate for whose benefit an
Account in the Trust Fund is maintained.

        “Plan” means the Tellabs Advantage Program set forth herein, including
all Appendices hereto.

        “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the Required Aggregation Group, would continue to satisfy the
requirements of Code Sections 401(a)(4) and 410, as further referenced in
Article 8 (Top-Heavy Plan Requirements).

        “Plan Year” means a 12-month period beginning on January 1 and ending on
December 31.

        “Pre-Retirement Survivor Annuity” means the surviving spouse survivor
annuity defined in Section 7.3 (Pre-Retirement Survivor Annuity – Retirement
Account, Salix Accounts, Coherent Accounts and Ocular Account).

        “Present Value” means the present value of accrued benefits under the
aggregated defined benefit plan or plans for all Participants as of the
Top-Heavy Determination Date(s), as determined in accordance with Code
Section 416 and the regulations thereunder, as further defined in Article 8
(Top-Heavy Plan Requirements).

        “Prior Plan” means prior versions of the Plan.

        “Profit Sharing Contribution” means the contribution referred to in
Section 3.3 (Profit Sharing Contribution under the Savings Program).

        “Provisional Annual Addition” is the amount described in Section 5.11
(Provisional Annual Addition).

        “Qualified Domestic Relations Order” means any domestic relations order
that creates, recognizes or assigns to an Alternate Payee the right to receive
all or a portion of Participant’s benefits payable hereunder and meets the
requirements of Code Section 414(p).

        “Qualified Joint and Survivor Annuity” for a married Participant, means
an annuity for the life of a Participant with a survivor annuity for the life of
the Participant’s surviving spouse equal to fifty percent (50%) of in the amount
of the annuity which is payable during the joint lives of the Participant and
his surviving spouse. The Qualified Joint and Survivor Annuity shall be the
actuarial equivalent of the Participant’s vested Account Balance.

10

--------------------------------------------------------------------------------

        “Qualified Military Service” means the performance of duty on a
voluntary or involuntary basis in the Uniformed Services of the United States by
an Eligible Employee provided he is re-employed by the Employer or an Affiliate
within the applicable time period specified in Chapter 43 of Title 38 of the
United States Code (Employment and Reemployment Rights of Members of the
Uniformed Services) and the total length of all such absences does not exceed
the maximum specified by law for the retention of reemployment rights. The term
“Uniformed Services of the United States” means the Armed Forces, the Army
National Guard and the Air National Guard when engaged in active duty for
training, inactive duty training, or full-time National Guard duty, or full-time
duty in the commissioned corps of the Public Health Service as defined in
Chapter 43 of Title 38 of the United States Code.

        “Required Aggregation Group” means (i) each qualified plan of the
Employer in which at least one Key Employee participates or participated at any
time during the Determination Period (regardless of whether the plan has
terminated), and (ii) any other qualified plan of the Employer which enables a
plan described in subsection (i) above to meet the requirements of Code
Sections 401(a)(4) or 410 as further referenced in Article 8 (Top-Heavy Plan
Requirements).

      “Required Beginning Date” means:

(a)     for a Participant who is not a Five-Percent Owner, the April 1 following
the later of the calendar year in which the Participant attains age 70½ or the
calendar year in which the Participant terminates employment; or

(b)     for a Participant who is a Five-Percent Owner with respect to the Plan
Year in which he attains age 70½, the April 1 following the calendar year in
which he attained age 70½.

        “Reserve Staff” means an employee whose employment is on an as needed
basis where Employer will determine need every two weeks or such period as it
deems appropriate and is classified as a reserve employee under the records of
his Employer.

        “Retirement Contribution” means the contribution referred to in
Section 3.2 (Retirement Contribution Under the Retirement Program).

        “Retirement Program” means the provisions of this Plan relating to the
Tellabs Retirement Plan, the money purchase pension plan which forms a part
hereof.

      “Rollover Contribution” means:

(a)

all or a portion of a distribution received by an employee from another
qualified plan which is eligible for tax-free rollover to a qualified plan and
which is rolled over by the employee to this Plan within 60 days following his
receipt thereof;


(b)

amounts rolled over to this Plan from a conduit individual retirement account
which has no assets other than assets (and the earnings thereon) which were


(i)

previously distributed to the employee by another qualified plan as a
distribution which is eligible for tax-free rollover to a qualified plan and


11

--------------------------------------------------------------------------------

(ii)

deposited in such conduit individual retirement account within 60 days of
receipt thereof;


(c)

amounts distributed to the employee from a conduit individual retirement account
meeting the requirements of (b) above, and rolled over by the employee to this
Plan within 60 days of his receipt thereof from such conduit individual
retirement account;


(d)

amounts rolled over directly to this Plan by the trustee of another qualified
plan pursuant to the provisions of Code Section 401(a)(31) and to any other
related laws and regulations as in effect at the time of such direct rollover;
and


(e)

any amounts distributed from another qualified plan will not be eligible as a
Rollover Contribution if such money had been contributed to that plan as an
after-tax contribution.


        “Salix Accounts” means the separate Salix Before-Tax Account, Salix
Employer Account and Salix Rollover Account of Salix Participants described in
Section 5.1 (Participant Accounts).

        “Salix Acquisition Date” means the date of the acquisition of Salix
Technologies, Inc. by Tellabs, Inc.

        “Salix Participant” means employees of Salix Technologies, Inc. or any
subsidiary thereof who were participants in the Salix Plan on May 19, 2000 and
(a) became Participants in the Plan on May 19, 2000, or (b) whose Salix Accounts
were subsequently transferred from the Salix Plan to the Trust Fund as a result
of the merger of the Salix Plan into the Plan effective May 19, 2000.

        “Salix Plan” means the Salix Technologies, Inc. 401(k) Plan as in effect
on the Salix Acquisition Date, and as amended from time to time thereafter up to
and including its merger into the Plan effective May 19, 2000.

        “Savings Program” means the provisions of the Plan relating to the
Tellabs Profit Sharing and Savings Plan, a profit sharing and Code Section 401
savings and matching contribution plan which forms a part hereof.

        “Service” means the period credited to an Eligible Employee or
Participant for purposes of determining the level of a Participant’s
nonforfeitable benefits under the Tellabs Retirement Program. A Participant’s or
Eligible Employee’s Service shall be the period beginning on his Employment
Commencement Date (or Re-employment Commencement Date, if applicable) and ending
on his Termination Date, computed in accordance with the following rules:

(a)

Special Definitions.


(i)

“Employment Commencement Date” means the date an employee first performs an Hour
of Service.


(ii)

“Termination Date” means the earlier of:


12

--------------------------------------------------------------------------------

(A)

The date on which an employee quits, retires, is discharged or dies; or


(B)

The first anniversary of the first day of a period in which an employee remains
absent from service (with or without pay) for any reason other than a quit,
retirement, discharge or death, such as vacation, holiday, sickness, disability,
leave of absence or layoff, except that this clause (B) shall not apply to an
employee on leave of absence for service in the United States armed forces or
the Family and Medical Leave Act of 1993.


(iii)

“Re-employment Commencement Date” means the date on which an employee first
performs an Hour of Service following a Period of Severance.


(iv)

“Period of Severance” means the period beginning on an employee’s Termination
Date and ending on his Re-employment Commencement Date.


(v)

“Year of Service” means each full year (on the basis that 365 days equal a full
year) in the employee’s period of Service.


(b)

Aggregation Rule. All of an employee’s periods of Service with any Affiliate
shall be aggregated on the basis that 365 days equal a full year, except that if
an employee has a Period of Severance of five years or more:


(i)

The prior period of Service shall be disregarded unless (A) his Retirement
Account was nonforfeitable at the time the Period of Severance began or (B) the
Period of Severance is less than the prior period of Service, and


(ii)

Any period of Service after such Period of Severance shall be disregarded in
determining the vested percentage of his Retirement Account which accrued before
the Period of Severance.


(c)

Service Spanning Rule. If an employee’s Re-employment Commencement Date occurs
within 12 months after his Termination Date, his Service shall include the
intervening Period of Severance.


(d)

Service with Predecessor and Related Employers. An employee’s period of service,


(i)

with another employer before the acquisition of that employer’s business by the
Employer shall, to the extent provided in the agreement pertaining to such
acquisition or as approved by the Board of Directors, be included in his Service
to the same extent as if such service was performed for the Employer, provided
however, that in no event shall any service prior to January 6, 1975 be deemed
Service hereunder; and


(ii)

with any employer while such employer is an Affiliate shall be included in his
Service to the same extent as if such service was performed for the Employer,
provided however, that in no event shall any service prior to January 6, 1975 be
deemed Service hereunder.


13

--------------------------------------------------------------------------------

(e)

Recognition of Services under Salix Plan and Coherent Plan. Solely with respect
to former Salix Participants, Coherent Participants and Ocular Participants,
each such Participant’s period of service shall include such period or periods
of employment previously credited to that Participant under the Salix Plan,
Coherent Plan or Ocular Plan, as applicable; provided, however, that in no event
shall any service prior to January 6, 1975 be deemed Service hereunder.


        “Simplified Employee Pension Plan” means a plan designed to meet the
requirements of a simplified pension plan pursuant to Code Section 408(k), as
further referenced in Article 8 (Top-Heavy Plan Requirements) and
subsection 11.6(c).

        “Supplemental Before-Tax Contribution” means for any period, with
respect to a Participant, the portion of the Before-Tax Contribution made on his
behalf by an Employer during such period which exceeds such Participant’s Basic
Before-Tax Contribution for such period. For any period, “Supplemental
Before-Tax Contribution” means, with respect to the Employer, the sum of such
contributions.

        “Tellabs Stock Fund” is the Fund described in Section 5.2 (Common Fund).

        “Tentative Employer Contribution” is the contribution described in
Section 3.3 (Profit Sharing Contribution Under the Savings Program).

        “Top-Heavy” describes a plan which is determined to be Top-Heavy in
accordance with Code Section 416 as further detailed in Section 8.1 (Top-Heavy
Definitions).

        “Top-Heavy Determination Date” means, for any Plan Year subsequent to
the first Plan Year, the last day of the preceding Plan Year or, for the first
Plan Year of the Plan, the last day of that year as further described in
Section 8.1 (Top-Heavy Definitions).

        “Top-Heavy Ratio” means the ratio set forth in Code Section 416, as
further described in Section 8.1 (Top-Heavy Definitions).

        “Trust” or “Trust Fund” means the Tellabs, Inc. Profit Sharing and
Savings Trust or such other trust established in accordance with Article 9
(Powers and Duties of Committees).

        “Trustee” means the Trustee or Trustees under the Trust referred to in
Article 9 (Powers and Duties of Committees).

        “Unit” means the unit of measure (determined as provided in Article 5
(Accounting Provisions and Allocations) of the proportionate measure, if any, of
the Accounts of a Participant in the investment Funds established pursuant to
Section 5.2 (Common Fund).

        “Valuation Date” means each Business Day as of which the Administrative
Committee shall determine the value of each Account.

14

--------------------------------------------------------------------------------

1.5      EGTRRA Compliance. This Plan reflects certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The
provisions of the Plan relating to EGTRRA are intended to demonstrate good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder, including but not limited to IRS
Notice 2001-57. Except as otherwise provided, the provisions of the Plan
relating to EGTRRA shall be effective as of the first day of the 2002 Plan Year,
and shall supercede other provisions of the Plan to the extent such provisions
are inconsistent therewith.

15

--------------------------------------------------------------------------------


ARTICLE 2


ELIGIBILITY AND PARTICIPATION

2.1      Eligibility Requirements.

(a)     Every Participant on January 1, 2003 shall continue as such subject to
the provisions of the Plan.

(b)     Prior to July 1, 2003, every other Eligible Employee shall first be
eligible to participate in the Matching Contribution, the Profit Sharing
Contribution and the Retirement Contribution provisions of the Plan, if he is
then employed by an Employer, on the Entry Date coinciding with or next
following his first nine (9) months of continuous employment, if he has
completed 1,000 Hours of Service during such nine (9) month period and attained
his 21st birthday (18th birthday, commencing with the April 1, 1999 Entry Date)
on or before such Entry Date. An Eligible Employee who does not become a
Participant pursuant to the preceding sentence shall first be eligible to
participate, if he is then employed by an Employer, on the Entry Date coinciding
with or next following the later of (i) the end of the first Eligibility Period
in which he completes 1,000 Hours of Service or (ii) his 21st birthday (18th
birthday, commencing with the April 1, 1999 Entry Date).

(c)     Prior to July 1, 2003, any former employee of the Employer or an
Affiliate who was a Participant or could have become a Participant under
subsection (b) above had he been employed on a prior Entry Date, and is
reemployed by the Employer as an Eligible Employee, shall be eligible to
participate on the first Entry Date coinciding with or next following the date
he is reemployed.

(d)     Prior to July 1, 2003 and notwithstanding any provisions of this
Section 2.1 to the contrary, an Eligible Employee who does not meet the
requirements of paragraph (a), (b) or (c) above and who is reasonably expected
to meet the requirements of paragraph (b) shall first be eligible to participate
in the Plan as an Eligible Limited Participant on the Entry Date coinciding with
or next following the later of his Employment Commencement Date or 21st birthday
(18th birthday, commencing with the April 1, 1999 Entry Date), solely for
purposes of making a Before-Tax Contribution pursuant to Section 3.4 (Before-Tax
Contributions under the Savings Program) (but not for purposes of receiving a
Matching Contribution with respect thereto) and/or a Participant Rollover
Contribution pursuant to Section 4.2 (Rollover Contribution), and exercising
rights with respect to the Account(s) established thereby.

(e)     Effective July 1, 2003, any Eligible Employee shall first be eligible to
participate in the Plan effective as of the Entry Date coinciding with the later
of:

(i)     the Eligible Employee’s first day of employment or re-employment as an
Eligible Employee,

(ii)     the date the Eligible Employee attains age 18, or

(iii)     July 1, 2003.

16

--------------------------------------------------------------------------------

(f)     Notwithstanding any provisions of this Plan to the contrary, any
individual who was providing services to the Employer in the capacity of, or who
was designated by the Employer as, an independent contractor, a Leased Employee,
Reserve Staff or a Limited Term Employee and who is subsequently re-classified
as an Eligible Employee for the purposes of this Plan (regardless of whether
such re-classification is retrospective or prospective), shall be eligible to
participate in the Plan on a prospective basis only from the date of the
re-classification and shall not have any retroactive claim for benefits.

(g)     Notwithstanding the foregoing provisions of this Section 2.1
(Eligibility Requirements) a Coherent Participant who is an Eligible Employee on
January 1, 1999 shall become a Participant as of that date. Any other individual
who was an employee of Coherent Communications Systems Corporation or any
subsidiary thereof and first became an Eligible Employee on January 1, 1999,
shall become a Participant on the first Entry Date on which such Eligible
Employee’s satisfies the requirements of paragraph (b), (c), or (d) above, as
the case may be.

(h)     Notwithstanding the foregoing provisions of this Section 2.1
(Eligibility Requirements) a Salix Participant who is an Eligible Employee on
May 19, 2000 shall become a Participant as of that date.

(i)     Notwithstanding the foregoing provisions of this Section 2.1
(Eligibility Requirements) a Ocular Participant who is an Eligible Employee on
April 1, 2002 shall become a Participant as of that date.

2.2      Continued Participation; Reemployment.

(a)     Prior to July 1, 2003 and except as provided in Section 2.3 (Transfers
and Changes in Status), once an Eligible Employee has become a Eligible Limited
Term Participant eligible to elect to make Before-Tax Contributions pursuant to
subsection 2.1(d), he shall continue to be eligible to make such Contributions,
subject to the conditions and limitations in the Plan, until he incurs his
Termination Date.

(b)     Prior to July 1, 2003 and except as provided in Section 2.3 (Transfer
and Changes in Status), once an Eligible Employee becomes a Participant for
purposes of determining the amount of the Matching Contribution, the Profit
Sharing Contribution and the Retirement Contribution and eligibility to share in
the Matching Contribution, the Profit Sharing Contribution and the Retirement
Contribution, he shall continue to be eligible to share in the Matching
Contribution, the Profit-Sharing Contribution and the Retirement Contribution,
subject to the conditions and limitations in the Plan, for each Plan Year as
provided in Section 5.4 (Eligibility to Share in the Employer Contributions and
Forfeiture).

(c)     Prior to July 1, 2003, in the event an Eligible Employee who has become
a Participant incurs his Termination Date and he is subsequently reemployed, he
shall be eligible to elect to make Before-Tax Contributions as of the first
business day following such Re-Employment Commencement Date and to share in the
Matching Contribution, the Profit Sharing Contribution and the Retirement
Contribution for the Plan Year in which his Re-Employment Commencement Date
occurs, provided the Participant is an Eligible Employee and, with respect to
the Matching Contribution, the Profit Sharing Contribution and the Retirement
Contribution, satisfies the requirements of Section 5.4 as of the first Entry
Date after he becomes eligible — (Eligibility to Share in the Employer
Contributions and Forfeiture).

17

--------------------------------------------------------------------------------

(d)     After June 30, 2003, in the event an Eligible Employee who has become a
Participant incurs his Termination Date and he is subsequently reemployed, he
shall be eligible to participate in the Plan as of such Re-Employment
Commencement Date.

2.3      Transfers and Changes in Status.

(a)

As provided in Section 1.4 (Definitions), an Eligible Employee’s Service with


(i)

an Employer while a Member of a Collective Bargaining Unit before his transfer
to an employment status outside of the collective bargaining unit, or


(ii)

another employer before the acquisition of that employer’s business by an
Employer (but only to the extent approved by the Board of Directors and
exclusive of any period prior to January 6, 1975), or


(iii)

another employer while such employer is a Related Employer prior to the date the
Employee is transferred to an Employer,


shall be taken into account (applying the principles of Sections 2.1
(Eligibility Requirements) and 2.2 (Continued Participation Reemployment)) for
purposes of determining the Eligible Employee’s eligibility to participate in
the Plan. In the event that based upon such service, the Eligible Employee would
have become a Participant as of an Entry Date had he been an Eligible Employee
of the Employer, then such Eligible Employee shall become a Participant for
purposes of Section 2.1 (Eligibility Requirements) as of the date of such
acquisition or transfer provided he is an Eligible Employee as of such date.

(b)     If a Participant is transferred to a position with an Employer such that
he no longer is an Eligible Employee, or is transferred to employment with an
Affiliate which is not an Employer, he shall be treated for all purposes under
this Plan as if he were on a leave of absence without Compensation while in that
position.

2.4      Leaves of Absence. An employee shall be credited with 45 Hours of
Service for each full week the employee is on a leave of absence, including, but
not limited to a leave of absence required to be recognized under the provisions
of the Retirement Equity Act of 1984 or the Family and Medical Leave Act of
1993, if he is not otherwise credited with such Hours of Service, provided that
other than with respect to a leave of absence for service in the United States
armed forces, not more than 501 Hours of Service shall be credited with respect
to any continuous period of leave of absence. Any leave of absence under this
Section 2.4 must be granted in writing and pursuant to the Employer’s
established leave policy, which shall be administered in a uniform and
nondiscriminatory manner to similarly situated employees.

18

--------------------------------------------------------------------------------

2.5      Qualified Military Service. Notwithstanding any provision of this Plan
to the contrary, effective on and after December 12, 1994, contributions,
benefits and service credit with respect to Qualified Military Service will be
provided in accordance with Code Section 414(u).

19

--------------------------------------------------------------------------------


ARTICLE 3


CONTRIBUTIONS

3.1      Employer Contributions. Subject to the right reserved to the Company to
alter, amend or discontinue this Plan and the Trust, each Employer shall for
each Plan Year contribute to the Trust Fund an amount equal to the sum of:

(a)     the Retirement Contribution (for periods ended prior to July 1, 2003);

(b)     the Profit Sharing Contribution (for periods ended prior to July 1,
2003);

(c)     the Company Contribution (for periods ended after June 30, 2003);

(d)     the Before-Tax Contribution; and

(e)     the Matching Contribution.

Such sum, which is known as the Tentative Employer Contribution, shall be
reduced by an amount equal to the Excess Tentative Employer Contribution (as
provided in Section 5.12 (Limitation on Annual Additions)); provided that in no
event shall the Tentative Employer Contribution, as reduced by the Excess
Tentative Employer Contribution, exceed the amount deductible by the Employer
for said year for federal income tax purposes.

In addition, each Employer shall contribute to the Medical Benefits Account
maintained as part of the Trust Fund such amounts as may be determined in
accordance with Article 14 (Retiree Medical Benefits) hereof.

3.2      Retirement Contribution Under the Retirement Program. Effective July 1,
2003, no further Retirement Contributions will be made by the Employer under the
Plan. Subject to the provisions of Section 3.1 (Employer Contributions), for
periods prior to July 1, 2003, each Employer shall pay to the Trustee for each
quarter of each Plan Year an amount which, together with the forfeitures
allocable for such quarter, shall be equal to:

(a)     4.5% (four and five-tenths percent) effective January 1, 1999; or

(b)     3.6% (three and six-tenths percent) effective January 1, 1994;

of the Considered Compensation of each Eligible Participant for such quarter.
Such contribution is known as the “Retirement Contribution.”

3.3      Profit Sharing and Company Contributions Under the Savings Program.
Subject to the provisions of Section 3.1 (Employer Contributions):

(a)     With respect to periods prior to July 1, 2003, each Employer shall pay
to the Trustee for each quarter of each Plan Year an amount which, together with
the forfeitures allocable for such quarter, shall be equal to .5% (five-tenths
of one percent) of the Considered Compensation of each Eligible Participant for
such quarter;

20

--------------------------------------------------------------------------------

(b)     With respect to periods after June 30, 2003, each Employer shall pay to
the Trustee for each quarter of each Plan Year a discretionary Company
Contribution in an amount, if any, as the Board of Directors shall determine;
and

(c)     Each Employer shall also pay to the Trustee for each Plan Year such
additional amounts, if any, as the Board of Directors shall determine.

Prior to July 1, 2003, such contributions described in subsections (a) and (c)
are, collectively, known as the “Profit Sharing Contribution.” After June 30,
2003, such contributions described in subsections (b) and (c) are, collectively
known as the “Company Contribution.”

3.4      Before-Tax Contributions Under the Savings Program.

(a)     Subject to the provisions of Sections 3.1 (Employer Contributions) and
3.3 (Profit Sharing and Company Contributions Under the Savings Program), each
Active Participant may for each payroll period elect to have the Employer make a
Basic Before-Tax Contribution on his behalf in an amount of 1% up to 15%
(effective January 1, 2002, up to 20% and effective January 1, 2003, up to 50%)
of his Considered Compensation (rounded to the nearest cent). Such initial
election or any subsequent election (including a complete suspension of
Before-Tax Contributions under this Section) shall be effective as of the
beginning of any payroll period provided he notifies such Employer within such
time and in accordance with such procedures as may from time to time be
established by the Administrative Committee.

(b)     The Administrative Committee may establish procedures whereby each
Eligible Participant on whose behalf the total contribution made under
Section 3.4(a) is less than 15% (effective January 1, 2002, less than 20% and
effective January 1, 2003, less than 50%) of his Considered Compensation for the
Plan Year may, subject to the provisions of Section 3.1 (Employer Contributions)
and 3.5 (Limitations on Before-Tax Contributions Under the Savings Program),
elect to have his Employer make an additional contribution on his behalf in an
amount not exceeding his annual incentive cash bonus for such Plan Year so long
as the sum of such additional contribution and the contributions made on his
behalf under subsection 3.4(a) above does not exceed 15% (effective January 1,
2002 does not exceed 20%, and effective January 1, 2003 does not exceed 50%) of
his Considered Compensation for the Plan Year.

(c)     The amount of the Before-Tax Contributions to be made pursuant to a
Participant’s election shall reduce the compensation otherwise payable to him by
the Employer.

3.5      Limitations on Before-Tax Contributions Under the Savings Program.

(a)

In no event shall a Participant’s Before-Tax Contributions during any calendar
year exceed the dollar limitation in effect under Code Section 402(g) at the
beginning of such calendar year; provided, however that:


(i)

contributions made under Section 2.5 (Qualified Military Service) shall be
subject to such limitation for the year to which they relate instead of the year
they are actually made; and


21

--------------------------------------------------------------------------------

(ii)

effective as of the first day of the first Plan Year beginning after December
31, 2001, all employees who are eligible to make elective deferrals under this
Plan and who have attained age 50 before the close of the Plan Year shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of any such catch-up contributions.


If a Participant’s Before-Tax Contributions, together with any additional
elective contributions to any other qualified cash or deferred arrangement, and
any elective deferrals under a tax-sheltered annuity program or a simplified
employee pension plan, exceed such dollar limitation for any calendar year, such
excess, and any earnings allocable thereto, shall be distributed to the
Participant by April 15 of the following year; provided that, if such excess
contributions were made to a plan or arrangement not maintained by the Employer
or an Affiliate, the Participant must first notify the Administrative Committee
of the amount of such excess allocable to this Plan by March 1 of the following
year.

(b)  

Notwithstanding any other provision of this Plan to the contrary, the Before-Tax
Contributions for the Highly Compensated Employees for the Plan Year shall be
reduced in accordance with the following provisions:


(i)  

The Before-Tax Contributions of the Highly Compensated Employees shall be
reduced if neither of the Actual Deferral Percentage Tests set forth in (A) or
(B) below is satisfied after taking into account the provisions of subsection
(f) below:


(A)  

The 1.25 Test. The Actual Deferral Percentage of the Highly Compensated
Employees is not more than the Actual Deferral Percentage of the Non-Highly
Compensated Employees multiplied by 1.25.


(B)  

The 2.0 Test. The Actual Deferral Percentage of the Highly Compensated Employees
is not more than 2 percentage points greater than the Actual Deferral Percentage
of the Non-Highly Compensated Employees and the Actual Deferral Percentage of
the Highly Compensated Employees is not more than the Actual Deferral Percentage
of the Non-Highly Compensated Employees multiplied by 2.0.


The provisions of this subsection (b) shall apply separately with respect to
each group of employees who are Members of a Collective Bargaining Unit (if any)
and the group of employees who are not Members of a Collective Bargaining Unit.

(ii)

As used in this subsection, “Actual Deferral Percentage” means:


(A)

With respect to Non-Highly Compensated Employees, the average of the ratios of
each Non-Highly Compensated Employee’s Before-Tax Contributions with respect to
the prior Plan Year, to each such Participant’s Considered Compensation for such
Plan Year; and


22

--------------------------------------------------------------------------------

(B)

With respect to Highly Compensated Employees, the average of the ratios of each
Highly Compensated Employee’s Before-Tax Contributions with respect to the
current Plan Year, to each such Participant’s Considered Compensation for such
Plan Year.


(iii)

All Before-Tax Contributions made under this Plan and all before-tax
contributions made under any other plan that is aggregated with this Plan for
purposes of Code Sections 401(a)(4) and 410(b) shall be treated as made under a
single plan. If any plan is permissively aggregated with this Plan for purposes
of Code Section 401(k), the aggregated plans must also satisfy Code
Sections 401(a)(4) and 410(b) as though they were a single plan. The Actual
Deferral Percentage ratios of any Highly Compensated Employee will be determined
by treating all plans subject to Code Section 401(k) under which the Highly
Compensated Employee is eligible as a single plan. Notwithstanding the
foregoing, Before-Tax Contributions made under Section 2.5 (Qualified Military
Service) corresponding to a preceding Plan Year shall not be included in the
Actual Deferral Percentage Test.


(iv)

If neither Actual Deferral Percentage Test is satisfied as of the end of the
Plan Year, the Administrative Committee shall cause the Before-Tax Contributions
for Highly Compensated Employees to be reduced and refunded to each such Highly
Compensated Employee in accordance with this subsection (iv) and subsection (v),
respectively, until either Actual Deferral Percentage Test is satisfied. The
sequence for determining the amount of such reductions shall begin with Highly
Compensated Employees who elected to defer the greatest percentage of Considered
Compensation, assuming that Supplemental Before-Tax Contributions represent the
last contribution made to the Participant’s Account, then the second greatest
percentage amount, continuing until either Actual Deferral Percentage Test is
satisfied. This process shall continue through the remaining Supplemental
Before-Tax Contributions and continuing with the Basic Before-Tax Contributions
until either Actual Deferral Percentage Test is satisfied.


(v)

Once the total amount of reductions has been determined under subsection (iv)
above, the Administrative Committee shall direct the Trustee to distribute as a
refund to the appropriate Highly Compensated Employees an allocable portion of
such reduction attributable to excess Before-Tax Contributions, together with
the net earnings or losses allocable thereto. The sequence for determining and
refunding a Highly Compensated Employee’s allocable portion of excess Before-Tax
Contributions shall begin with the Highly Compensated Employee who elected to
defer the greatest dollar amount of Before-Tax Contributions. The Before-Tax
Contributions of such Participant shall be reduced by the amount required to
cause that Participant’s Before-Tax Contributions to equal the dollar amount of
the Before-Tax Contributions of the Highly Compensated Employee with the next
highest dollar amount of Before-Tax Contributions. If the total amount
distributed is less than the total excess contributions, this process shall
continue until all excess Before-Tax Contributions are distributed and excess
Matching Contributions are forfeited. However, notwithstanding anything in the
foregoing to the contrary, if a lesser reduction, when added to the total dollar
amount previously reduced, would equal the total excess contributions, such
lesser reduction shall be utilized. The Administrative Committee shall designate
such distribution and forfeiture as a distribution of excess Before-Tax
Contributions and forfeiture of excess Matching Contributions, determine the
amount of the allocable net earnings or losses to be distributed and forfeited
in accordance with subsections (c) and (d) below, and cause such distributions
and forfeitures to occur prior to the end of the Plan Year following the Plan
Year in which the excess Before-Tax Contributions and excess Matching
Contributions were made.


23

--------------------------------------------------------------------------------

(c)

Net earnings or losses to be distributed with the excess Before-Tax
Contributions shall be equal to the net earnings or losses on such contributions
for the Plan Year in which the contributions were made. The net earnings or
losses allocable to the excess Before-Tax Contributions for the Plan Year shall
be determined in the manner set forth in Article 5 (Accounting Provisions and
Allocations).


(d)

Net earnings or losses to be treated as forfeitures together with the Matching
Contributions shall be equal to the net earnings or losses on such contributions
for the Plan Year in which the contributions were made. Net earnings or losses
on Matching Contributions shall be determined in the same manner as in
subsection (c) above.


(e)

Any excess Matching Contribution treated as a forfeiture pursuant to
subsection (b) above shall be used to reduce the Profit Sharing Contribution in
Section 3.3 (Profit Sharing Contribution Under the Savings Program).


(f)

For the purpose of avoiding the necessity of adjustments pursuant to this
Section or Section 5.12 (Limitations on Annual Additions), or to comply with any
applicable laws or regulations:


(i)

The Administrative Committee may adopt such rules as it deems necessary or
desirable to:


(A)

impose limitations during a Plan Year on the percentage or amount of Before-Tax
Contributions elected by Participants pursuant to Section 3.2 (Retirement
Contribution Under the Retirement Plan); or


(B)

increase during a Plan Year the percentage of Considered Compensation with
respect to which a Participant may elect a Before-Tax Contribution for the
purpose of providing Participants with the opportunity to increase their
Before-Tax Contributions within the limitations of Section 3.3 (Profit Sharing
Contribution Under the Savings Program).


(ii)

The Employer may at its sole discretion make fully vested contributions to the
Plan which will be allocated to the Before-Tax Accounts of one or more
Participants who are Non-Highly Compensated Employees in such amounts as the
Employer directs for the purpose of complying with the applicable limits on
Before-Tax Contributions in the Code. Such contributions will not be taken into
account in the allocation of Matching Contributions.


24

--------------------------------------------------------------------------------

(g)

The amount of each Participant’s Basic Before-Tax Contributions and Supplemental
Before-Tax Contributions as determined under this Section 3.5 is also subject to
the provisions of Sections 5.12 (Limitations on Annual Additions).


3.6      Matching Contribution Under the Savings Plan. Subject to the provisions
of Section 3.1 (Employer Contributions), each Employer shall each payroll period
of the Plan Year contribute to the Trust Fund 1 cent for each cent of Basic
Before-Tax Contribution made on behalf of each Eligible Participant for such
payroll period. Each Employer shall also contribute as of the last day of the
Plan Year on behalf of each Eligible Participant employed by the Employer on the
last day of such Plan Year (beginning with the 2004 Plan Year, on behalf of each
Eligible Participant for whom Before-Tax Contributions were made during the Plan
Year) an amount equal to each such Participant’s Basic Before-Tax Contribution
for the Plan Year less the amount of the payroll period contributions made
during such Plan Year pursuant to the first sentence of this Section 3.6 on
behalf of each such Participant. With respect to the 2003 Plan Year, such Basic
Before-Tax Contributions shall not exceed 3% of the Participant’s Considered
Compensation during the period starting January 1, 2003 and ending June 30, 2003
plus 4% of his Considered Compensation during the period from July 1, 2003 to
the end of the Plan Year. The sum of such contributions is known as the
“Matching Contribution.”

3.7      Limitations on Matching Contributions Under the Savings Program

(a)  

Notwithstanding any other provision to the contrary, the share of Matching
Contributions of the Highly Compensated Employees shall be reduced in accordance
with the following provisions:


(i)  

The share of Matching Contributions of the Highly Compensated Employees shall be
reduced if neither of the Contribution Percentage Tests set forth in (A) or (B)
below is satisfied after taking into account the provisions of subsection (f)
below:


(A)  

The 1.25 Test. The Contribution Percentage of the Highly Compensated Employees
is not more than the Contribution Percentage of all Non-Highly Compensated
Employees multiplied by 1.25.


(B)  

The 2.0 Test. The Contribution Percentage of the Highly Compensated Employees is
not more than 2 percentage points greater than the Contribution Percentage of
all Non-Highly Compensated Employees, and the Contribution Percentage of the
Highly Compensated Employees is not more than the Contribution Percentage of all
Non-Highly Compensated Employees multiplied by 2.0.


The provisions of this subsection (a) shall not apply to any group of employees
who are Members of a Collective Bargaining Unit.

(ii)

As used in this Section 3.7, “Contribution Percentage” means:


25

--------------------------------------------------------------------------------

(A)

With respect to Non-Highly Compensated Employees, the average of the ratios of
each Non-Highly Compensated Employee’s share of Matching Contributions, plus
Designated Before-Tax Contributions (as defined in subsection (b) below), with
respect to the prior Plan Year, to each such Participant’s Considered
Compensation for such Plan Year; and


(B)

With respect to Highly Compensated Employees, the average of the ratios of each
Highly Compensated Employee’s share of Matching Contributions, plus Designated
Before-Tax Contributions (as defined in subsection (b) below), with respect to
the current Plan Year, to each such Participant’s Considered Compensation for
such Plan Year.


(iii)

All Matching Contributions made under this Plan and all employee contributions
and matching contributions made under any other plan that is aggregated with
this Plan for purposes of Code Sections 401(a)(4) and 410(b) shall be treated as
made under a single plan. If any plan is permissively aggregated with this Plan
for purposes of Code Section 401(m), the aggregated plans must also satisfy Code
Sections 401(a)(4) and 410(b) as though they were a single plan. The
Contribution Percentage ratio of any Highly Compensated Employee will be
determined by treating all plans subject to Code Section 401(m) under which the
Highly Compensated Employee is eligible as a single plan. Notwithstanding the
foregoing, Matching Contributions made under Section 2.5 (Qualified Military
Service) corresponding to a preceding Plan Year shall not be included in the
Contribution Percentage Test.


(b)

To the extent necessary, and solely for the exclusive purpose of satisfying the
Contribution Percentage Test in subsection 3.7(a), all or part of the Before-Tax
Contributions of Participants and/or Matching Contributions may be treated by
the Committee as After-Tax Contributions (“Designated Before-Tax
Contributions”), provided that each of the following is satisfied:


(i)

The Before-Tax Contributions, including Designated Before-Tax Contributions,
satisfy the requirements of subsection 3.5(b); and


(ii)

The Before-Tax Contributions, excluding Designated Before-Tax Contributions,
satisfy the requirements of subsection 3.5(b).


(c)

If neither Contribution Percentage Test is satisfied as of the end of the Plan
Year, the Committee shall first cause the Matching Contributions of the Highly
Compensated Employees to be reduced and refunded or forfeited, as the case may
be, in accordance with this subsection (c) and subsection (d) below until either
Contribution Percentage Test is satisfied. The sequence for determining the
amount of such reductions shall begin with Highly Compensated Employees who
received the greatest amount of Matching Contributions as a percentage of
Considered Compensation, then the second greatest percentage amount, continuing
until either Contribution Percentage Test is satisfied. This process shall
continue through the remaining Matching Contributions for Highly Compensated
Employees until either Contribution Percentage Test is satisfied.


26

--------------------------------------------------------------------------------

(d)

Once the total amount of reductions has been determined under subsection (c)
above, the Committee shall direct the Trustee to distribute as a refund to the
appropriate Highly Compensated Employees an allocable portion of such reduction
attributable to any excess vested Matching Contribution, and to treat as a
forfeiture an allocable portion of such reduction attributable to any excess
nonvested Matching Contributions, together with the net earnings or losses
allocable thereto. The sequence for determining and refunding a Highly
Compensated Employee’s allocable portion of excess vested Matching Contributions
or forfeiture of nonvested Matching Contributions shall begin with the Highly
Compensated Employee who elected and received the greatest dollar amount of such
contributions. The Matching Contributions of such Participant shall be reduced
by the amount required to cause that Participant’s Matching Contribution to
equal the dollar amount of the Matching Contributions of the Highly Compensated
Employee with the next highest dollar amount of such contributions. If the total
amount distributed or forfeited is less than the total excess contributions,
this process shall continue until all such excess Matching Contributions have
been distributed or forfeited. However, notwithstanding anything in the
foregoing to the contrary, if a lesser reduction, when added to the dollar
amount previously reduced, would equal the total excess contribution, such
lesser amount shall be utilized. The Committee shall designate such distribution
and forfeiture as a distribution and forfeiture of excess contributions,
determine the amount of the allocable net earnings or losses to be distributed
in accordance with subsection (e) below, and cause such distributions and
forfeitures to occur prior to the end of the Plan Year following the Plan Year
in which such excess Matching Contributions were made.


(e)

Net earnings or losses to be distributed with the excess vested Matching
Contribution or to be treated as forfeitures together with the excess nonvested
Matching Contributions shall be equal to the net earnings or losses on such
contributions for the Plan Year in which the contributions were made. Net
earnings or losses shall be determined and allocated in the same manner as in
subsection 3.5(c) above.


(f)

Any Matching Contributions which are treated as forfeitures pursuant to
subsection 3.7(d) above shall be used to reduce the Profit-Sharing Contribution
in Section 3.3 (Profit-Sharing Contribution Under the Savings Plan) and Matching
Contribution in Section 3.6 (Matching Contribution Under the Savings Plan).


(g)

For the purpose of avoiding the necessity of adjustments pursuant to this
Section 3.7 or Section 5.12 (Limitations on Annual Additions), or to comply with
any applicable laws or regulations:


(i)

The Employer may in its sole discretion make fully vested contributions to the
Plan, which will be allocated to the Matching Accounts of one or more
Participants who are Non-Highly Compensated Employees, in such amounts as the
Employer directs for the purpose of complying with applicable limits on Matching
Contributions in the Code.


(ii)

The Committee, in its sole discretion, may elect for a Plan Year to perform the
test under subsection (b) above separately for those Active Participants who
have not yet attained age 21 and completed one Year of Service or,
alternatively, for Plan Years beginning after December 31, 1998, exclude such
Active Participants who are Non-Highly Compensated Employees from testing under
subsection (c) above.


27

--------------------------------------------------------------------------------

3.8      Safe-Harbor Provisions. Effective beginning January 1, 2004, the Plan
shall be treated as automatically satisfying the Actual Deferral Percentage Test
described in Section 3.5 and the Contribution Percentage Test described in
Section 3.7 for each Plan Year that the safe harbor contribution and notice
requirements of Code Section 401(k)(12) are complied with, including the
following:

(a)     each Participant receives a fully vested Employer Matching Contribution
under the Savings Plan for the Plan Year equal to the lesser of 4% of his/her
Considered Compensation paid during such period or the Participant’s Before-Tax
Contribution for such period which is not distributable earlier than the
Participant’s separation from service, death, disability or an event described
in Code Section 401(k)(10);

(b)     such contribution is made without regard to the rules governing social
security and similar contributions under Code Section 401(1); and

(c)     each Participant receives, within a reasonable period before any Plan
Year (or if later, after becoming a Participant) for which this subsection (c)
will be applicable (or by such other times as prescribed by applicable Treasury
Regulations or other similar guidance of general applicability), an accurate an
comprehensive written explanation of their rights and obligations under this
Section.

28

--------------------------------------------------------------------------------


ARTICLE 4


CONTRIBUTIONS BY EMPLOYEE

4.1      No After-Tax Contributions. No Participant shall be required or
permitted to make any after-tax contributions to this Plan.

4.2      Rollover Contribution.

(a)     A Rollover Contribution may be rolled over in cash to the Trust Fund for
the benefit of a Participant with the permission of the Administrative
Committee. Prior to accepting any contribution which is intended to be a
Rollover Contribution, the Administrative Committee may require the Participant
to establish that the amount to be rolled over meets the definition of a
Rollover Contribution and any other limitations of the Code applicable to such
rollovers.

(b)     Prior to July 1, 2003, an Eligible Employee who is not eligible to
participate in the Plan solely by reason of failing to meet the eligibility
requirements of Article 2 (Eligibility and Participation) and who reasonably
expects to become a Participant when such requirements are met, may be a
Participant in the Plan solely for the limited purposes of making a Rollover
Contribution, and taking actions with respect to his Rollover Account for the
purposes of loans in accordance with Article 7 (Distributions), investment
options in accordance with this Section 4.2, and the withdrawal of Rollover
Contributions in accordance with subsection (e) below, subject to the same
conditions as any other Participant.

(c)     If the Administrative Committee determines after a Rollover Contribution
has been made that such Rollover Contribution did not in fact constitute a
Rollover Contribution as defined in Section 1.4 (Definitions), the amount of
such Rollover Contribution and any earnings thereon shall be returned to the
employee.

(d)     Each Participant’s Rollover Contribution shall be allocated to his
Rollover Account as of the Valuation Date coinciding with or next succeeding the
date on which such amount is received by the Trustee, and invested in accordance
with Section 5.2 (Common Fund). A Participant’s Rollover Account shall be fully
vested and nonforfeitable.

29

--------------------------------------------------------------------------------


ARTICLE 5


ACCOUNTING PROVISIONS AND ALLOCATIONS

5.1      Participant's Accounts.

(a)     For each Participant there shall be maintained as appropriate a separate
Retirement Account, a separate Profit Sharing Account (which shall, if
applicable, consist of separate pre-1993 and post-1992 sub-accounts as
prescribed by the Administrative Committee), a separate Matching Account, a
separate After-Tax Account (which shall, if applicable, consist of a separate
pre-1987 After-Tax sub-account and a separate post-1986 After-Tax sub-account as
prescribed by the Administrative Committee), a separate Before-Tax Account
(which shall, if applicable, consist of separate basic and supplemental
sub-accounts as prescribed by the Administrative Committee), and a separate
Rollover Account. Effective April 1, 1999, for each Coherent Participant, there
shall also be maintained as appropriate a separate Coherent Before-Tax Account
(which shall consist of a balance of the Coherent Participant’s pre-tax
contribution account under the Coherent Plan), a separate Coherent Employer
Account (which shall consist of the balance of the Coherent Participant’s
matching and profit sharing accounts under the Coherent Plan) and a separate
Coherent Rollover Account (such separate Accounts of the Coherent Participant
sometimes referred to collectively as “Coherent Accounts”). Effective May 19,
2000, for each Salix Participant, there shall also be maintained as appropriate
a separate Salix Before-Tax Account (which shall consist of a balance of the
Salix Participant’s pre-tax contribution account under the Salix Plan), a
separate Salix Employer Account (which shall consist of the balance of the Salix
Participant’s matching and profit sharing accounts under the Salix Plan) and a
separate Salix Rollover Account (such separate Accounts of the Salix Participant
sometimes referred to collectively as “Salix Accounts”). Effective June 28,
2002, for each Ocular Participant, there shall also be maintained as appropriate
a separate Ocular Account (which shall consist of the balance of an Ocular
Participant’s funds which were transferred from the Ocular Plan to the Trust
Fund as a result of the merger of the Ocular Plan into the Plan). Effective July
1, 2003, for each Active Participant there shall also be established a Company
Contribution Account. Each Account (including any sub-accounts) shall be
credited with the amount of contributions, interest and earnings of the Trust
Fund allocated to such Account and shall be charged with all distributions,
withdrawals and losses of the Trust Fund allocated to such Account.

(b)     The post-1986 After-Tax sub-account shall be a “separate contract” for
the purposes of Code Section 72(e).

5.2      Common Fund.

(a)

The Trust Fund shall be a common fund divided into separate investment funds
(“Funds”) as provided in this Section 5.2. Each Fund as may from time to time be
established shall be a common fund in which each Participant shall have an
undivided interest in the respective assets of the Fund, provided that all
accounts segregated and all loans made to Participants pursuant to the
provisions of Section 7.11 (Loans) shall together with any income or expense of
such Accounts or loans be accounted for separately and will not be included in
any of the adjustments resulting from the application of this Section 5.2.
Except as otherwise provided, the value of each Participant’s Accounts in such
Funds shall be measured by the value of the shares or Units of such Fund
credited to his Accounts as of the date that such valuation is being determined.
For purposes of allocation of income and valuation, each Fund shall be
considered separately. No Fund shall share in the gains and losses of any other,
and no Fund shall be valued by taking into account any assets or distributions
from any other.


30

--------------------------------------------------------------------------------

(b)

Each Fund shall be established and invested by the Trustee in accordance with
investment policies determined, or as the Trustee may be directed, from time to
time by the Investment Committee. The Investment Committee may from time to time
also direct that Funds be terminated or that Funds with similar investment
objectives be consolidated. Subject to the Investment Committee’s authority to
consolidate, Funds shall be maintained for the various types of Accounts as
follows:


(i)

At least one Fund shall be established, maintained and invested with the
objective of minimizing the effect of market fluctuations while producing a rate
of return consistent with such objective.


(ii)

A second Fund shall be established, maintained and invested in common stock of
Tellabs, Inc., the Company’s parent holding company (“Tellabs Stock Fund”).


(iii)

An additional Fund or Funds shall be established, maintained and invested as the
Investment Committee may from time to time direct.


(c)

Participant investment elections shall be made as follows:


(i)

Subject to subsection (iii) below, the Investment Committee shall direct the
Trustee to invest each Participant’s Accounts from time to time among the Funds
as the Participant may elect. A Participant may elect to have a uniform
percentage of his Company Contribution Account, Retirement Account, Profit
Sharing Account, After-Tax Account, Matching Account, Before-Tax Account,
Rollover Account, effective as of April 1, 1999, each of his Coherent Accounts
(excluding the value of any loan credited to any such Account), effective as of
May 19, 2000, each of his Salix Accounts (excluding the value of any loan
credited to any such Account) , and effective as of June 28, 2002, his Ocular
Account (excluding the value of any loan credited to such Account) credited in
increments of 1% to one or more of the Funds. All contributions to his Company
Contribution Account, Retirement Account, Profit Sharing Account, After-Tax
Account, Matching Account, Before-Tax Account, and Rollover Account shall be
credited to such Funds in accord with such election.


31

--------------------------------------------------------------------------------

(ii)

Subject to subsection (iii) and (vi) below and to any restriction on transfer
which result from the investment medium chosen for a Fund, a Participant may
elect to transfer in multiples of 1% a uniform percentage of his Company
Contribution Account, Retirement Account, Profit Sharing Account, Matching
Account, After-Tax Account, Before-Tax Account, Rollover Account, effective as
of April 1, 1999, each of his Coherent Accounts (excluding the value of any loan
credited to any such Account), effective as of May 19, 2000, each of his Salix
Accounts (excluding the value of any loan credited to any such Account) and
effective as of June 28, 2002, his Ocular Account (excluding the value of any
loan credited to any such Account) held in any Fund to one or more different
Funds. Any such election shall not affect any prior election under
subsection (i) above. Loans made pursuant to Section 7.11 (Loans) shall be
treated as segregated investments from the Participant’s applicable Accounts,
transferred to and from various Funds in accord with uniform rules established
by the Administrative Committee.


(iii)

Investment of amounts allocated to a Participant’s Retirement Account and Profit
Sharing Account shall be subject to the restrictions set forth in this
subsection (iii). No amount attributable to the Retirement Account of any
Participant shall be transferred to the Tellabs Stock Fund pursuant to
subsection (ii) above. Amounts contributed to a Participant’s Profit Sharing
Account after 1992 shall be invested in the Tellabs Stock Fund and no amount
attributable thereto shall be transferred by a Participant from the Tellabs
Stock Fund to any other Fund pursuant to subsection (ii) above prior to the date
such Participant attains age 55. No amount attributable to the Profit Sharing
Account which is transferred from the Tellabs Stock Fund pursuant to the
preceding sentence shall thereafter be transferred to the Tellabs Stock Fund.


(iv)

Elections under this Section shall be made at such times in accordance with
procedures established by the Administrative Committee. Such elections shall be
effective as of the Entry Date following timely receipt by the Administrative
Committee.


(v)

To the extent provided in the Trust, or as may be prescribed by the Investment
Committee, a Participant may direct the Trustee with respect to the voting or
exercise of any other rights with respect to the Funds. Any such directions
shall be made in the manner set forth in the trust agreement or as prescribed by
the Administrative Committee.


(vi)

Transfer elections to or from the Tellabs Stock Fund (including, for this
purpose, liquidation of amounts held in the Tellabs Stock Fund to fund loans or
in-service withdrawals pursuant to Sections 7.10 (Distribution of Participants’
After-Tax Account and Rollover Account), 7.11 (Loans), 7.12 (Withdrawals Prior
to Termination of Employment and After Age 59-1/2) or 7.13 (Hardship
Withdrawals) below (other than distributions or transactions made in connection
with death, disability, retirement or termination of employment)) made by a
Participant who is subject to the liability provisions of Section 16 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), shall not be
effective unless such transfer election is made at least six months following
the date of the most recent transfer election made by such Participant under
this Plan, or under any other plan maintained by the Employer, that effected a
“discretionary transaction” within the meaning of Rule 16b-3 promulgated under
Section 16 of the 1934 Act that was an “opposite way” transaction. For this
purpose, a transfer into the Tellabs Stock Fund (or similar fund under another
plan) is an “opposite way” transaction from a transfer or distribution out of
the Tellabs Stock Fund (or similar fund under another plan), and vice versa.


32

--------------------------------------------------------------------------------

(vii)

Notwithstanding anything in this Article 5 (Accounting Provisions and
Allocations) to the contrary, amounts contributed by the Employers pursuant to
Article 14 (Retiree Medical Benefits) shall be allocated, invested and
distributed in accordance with the provisions of Article 14 (Retiree Medical
Benefits).


(d)

Wherever in this Section 5.2 the term “Participant” is used, it shall be deemed
to include, where applicable, (i) the beneficiary of a deceased Participant who
is entitled to any portion of the deceased Participant’s Accounts, and (ii) an
Alternate Payee under a Qualified Domestic Relations Order described in Code
Section 414(p).


(e)

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
Title 29 of Federal Regulations Section 2550.404c-1. To the extent permitted by
law, the fiduciary of the Plan shall be relieved of liability for any losses
which are the direct and necessary result of investment instructions given by
any Participant.


5.3      Unit Values.

(a)     The value of a Unit in each Fund on any Valuation Date shall be the
quotient obtained by dividing the sum of (i) the cash and (ii) the fair market
value (as determined by the Trustee) of all securities and other property held
in such Fund, less any charges and expenses accrued and properly chargeable to
such Fund as of said Valuation Date by the aggregate number of Units credited to
the Accounts of all Participants with respect to such Fund. The Trustee will
furnish to the Committees a report with respect to the fair market value of all
securities and other property held in any Fund as of any Valuation Date. To the
extent that any assets of a Fund have been invested in one or more separate
investment trusts, mutual funds, investment contracts or similar investment
media, the net earnings or losses attributable to such investments shall be
determined in accordance with the procedures of such investment media.

(b)     The value of each Unit in a Segregated Loan Account shall be equal to
one dollar. The value of any note as of each Valuation Date shall be the amount
of any outstanding principal.

5.4      Eligibility to Share in Employer Contributions and Forfeitures.

(a)     Under the Retirement Program. An Active Participant shall be eligible to
share in the Retirement Contribution and forfeitures for a given quarter of the
Plan Year as of the last day of the quarter for which such contribution or
forfeitures are being allocated if he is then employed by the Employer as an
Eligible Employee. A Participant who, during such quarter, retires on or after
his Normal Retirement Date, dies or is initially deemed to be totally and
permanently disabled in accordance with the Disability Plan shall also be
eligible to share in the Retirement Contribution and forfeitures for such
quarter. No Retirement Contributions shall be made to the Plan with respect to
any period beginning after June 30, 2003.

33

--------------------------------------------------------------------------------

(b)     Profit Sharing and Company Contributions Under the Savings Program. An
Active Participant shall be eligible to share in the Profit Sharing Contribution
through June 30, 2003, and thereafter in the Company Contribution and
forfeitures for a given quarter of the Plan Year as of the last day of the
quarter for which such contribution or forfeitures are being allocated if he is
then employed by the Employer as an Eligible Employee. An Active Participant
who, during a Plan Year, retires on or after his Normal Retirement Date, dies or
is initially deemed to be totally and permanently disabled in accordance with
the Disability Plan, shall also be eligible to share in the Profit Sharing
and/or Company Contribution and forfeitures for said Plan Year. The Participants
eligible to share in the Profit Sharing and/or Company Contribution for a given
Plan Year under subsection 3.3(b) or (c) above shall be as the Board of
Directors shall determine in connection with its determination of the amount of
the Profit Sharing and/or Company Contribution to be made under subsection
3.3(b) or (c) above.

(c)     Matching Contribution Under the Savings Program. An Active Participant
shall be eligible to share in the Matching Contribution for a given quarter of
the Plan Year as of the first pay period of the quarter for which such
contribution is being allocated. Eligibility to share in and sharing in the
Matching Contribution shall be subject to the conditions and limitations of
Sections 3.6 (Matching Contributions Under the Savings Plan) and 3.7
(Limitations on Matching Conditions Under the Savings Plan).

(d)     A Participant eligible to share in the Matching Contribution, the
Retirement Contribution, Profit Sharing Contribution and/or Company Contribution
pursuant to the above subsections (a), (b) and/or (c) shall for purposes of such
paragraphs be known as an “Eligible Participant.”

5.5      Allocation of Before-Tax Contributions. The Before-Tax Contributions
made on behalf of a Participant shall be allocated to such Participant’s
Before-Tax Account as soon as practicable after the Trustee receives such
contribution.

5.6      Allocation of Matching Contributions. The portion of Matching
Contributions made on a bi-weekly payroll basis shall on behalf of a Participant
be allocated to the Matching Account of such Participant as soon as practicable
after the Trustee receives such contribution.

5.7      Allocation of After-Tax Contributions. While After-Tax Contributions
are not allowed after January 1, 1994, for those Participants who still have an
After-Tax Account then as of each Valuation Date, the earnings and interest on
the After-Tax Contributions of a Participant received since the prior Valuation
Date shall be allocated to such Participant’s After-Tax Account.

5.8      Allocation of Retirement Contribution and Forfeitures. As of the last
day of a Plan Year, the Retirement Contribution (together with the forfeitures
taken into account in determining the Retirement Contribution under Section 3.2
(Retirement Contribution Under the Retirement Program), shall be allocated among
the Retirement Accounts of all Eligible Participants under subsection 5.4(a) in
the ratio that the Considered Compensation of each such Participant for such
Plan Year bears to the Considered Compensation of all such Participants for such
Plan Year provided, however, that with respect to the 2003 Plan Year, such
contributions shall be allocated based on Considered Compensation paid prior to
July 1, 2003.

34

--------------------------------------------------------------------------------

5.9      Allocation of Profit Sharing Contribution, Company Contribution and
Forfeitures. As of the last day of each quarter of a Plan Year, the Profit
Sharing Contribution (through June 30, 2003) and Company Contribution (together
with the forfeitures taken into account in determining the Profit Sharing
Contribution under subsection 3.3(a) and the Company Contribution under
subsection 3.3(b)) above shall be allocated among the Profit Sharing Accounts or
Company Contribution Accounts, respectively, of all Eligible Participants under
subsection 5.4(b) above in the ratio that the Considered Compensation of each
such Participant for such quarter bears to the Considered Compensation of all
such Participants for such quarter of the Plan Year. Prior to July 1, 2003, as
of the last day of each Plan Year, the portion of the Profit Sharing
Contribution under subsection 3.3(c) above, if any, to be allocated for the Plan
Year shall be allocated among the Profit Sharing Accounts, respectively, of all
Eligible Participants under subsection 5.4(b) above in the manner prescribed by
the Board of Directors with respect to such Profit Sharing Contribution.

5.10      Crediting Accounts.

(a)     All contributions or Rollover Amounts to the Trust made by or on behalf
of a Participant shall be deposited in the form of cash or other assets
acceptable to the Trustee and consistent with the investment Funds then
maintained, including, but not limited to, securities of Tellabs, Inc. and shall
be credited to the appropriate Accounts of such Participant as of the date
received by the Trust Fund; provided, however, any contributions made with
respect to a Plan Year shall be credited to the appropriate Accounts of such
Participant as of the last day of such Plan Year.

(b)     For each amount allocable to the Accounts of any Participant with
respect to any Fund, his Accounts with respect thereto shall be credited with a
number of Units equal to the quotient obtained by dividing such amount by the
value of a Unit, determined as of the applicable Valuation Date.

(c)     The Administrative Committee shall also establish and maintain an
Account with respect to each Segregated Loan made to a Participant pursuant to
Section 7.11 (Loans). The Participant’s Segregated Loan Account shall be
credited with a number of Units determined in accordance with Section 5.3 (Unit
Values) and equal to the value of any notes held by the Account. A number of
Units equal to the value of any principal payments by the Participant to the
Segregated Loan Account shall be promptly charged to the Segregated Loan Account
and transferred along with any interest payments to the separate investment
Funds in accordance with the Participant’s investment election then in effect
under Section 5.2 (Common Fund).

5.11      Provisional Annual Addition. The sum of the amounts allocated to the
Accounts of each Participant pursuant to Sections 5.5 (Allocation of Before-Tax
Contributions), 5.6 (Allocation of Matching Contributions), 5.7 (Allocation of
After-Tax Contributions), 5.8 (Allocation of Retirement Contribution and
Forfeitures) and 5.9 (Allocation of Profit Sharing Contribution, Company
Contribution and Forfeitures) for a Plan Year shall be known as the “Provisional
Annual Addition” and shall be subject to the limitation on Annual Additions in
Section 5.12 (Limitation on Annual Additions).

35

--------------------------------------------------------------------------------

5.12      Limitation on Annual Additions.

(a)

For the purpose of complying with the restrictions on Annual Additions to
defined contribution plans imposed by Code Section 415, for each Active
Participant during the Plan Year, there shall be computed a Maximum Annual
Addition, which:


(i)

for Plan Years effective prior to January 1, 2002, shall be the lesser of:


(A)

25% of his Total Compensation for the Plan Year; or


(B)

the Defined Contribution Dollar Limitation for the Plan Year.


(ii)

for Plan Years effective on or after January 1, 2002, except as permitted under
subsection 3.5(a)(ii) above and Code Section 414(v), if applicable, shall be the
lesser of:


(A)

100% of his Total Compensation for the Plan Year; or


(B)

the Defined Contribution Dollar Limitation for the Plan Year.


          The compensation limit referred to in subsection (A) above shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Section 401(h) or Code Section 419A(f)(2)) which is
otherwise treated as an Annual Addition.


If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12 consecutive month period, the Maximum Annual
Addition will not exceed the Defined Contribution Dollar Limitation multiplied
by the following fraction:

Number of months in the short Limitation Year

12

The limitation under subsection (a) above shall not apply to any contribution
for medical benefits within the meaning of Code Section 419A(f)(2) after
separation from service which is otherwise treated as an Annual Addition, or any
amount otherwise treated as an Annual Addition under Code Section 415(l)(2).

(b)

If the Maximum Annual Addition for a Participant equals or exceeds the
Provisional Annual Addition for that Participant, an amount equal to the
Provisional Annual Addition shall be allocated to the Participant’s respective
Accounts.


(c)

If the Provisional Annual Addition exceeds the Maximum Annual Addition for that
Participant, the Provisional Annual Addition shall be reduced as set forth below
until the Provisional Annual Addition as so reduced equals the Maximum Annual
Addition for such Participant:


36

--------------------------------------------------------------------------------

(i)

first, the Tentative Employer Contribution allocable to such Participant’s
respective Accounts shall be reduced by reducing (A) the Supplemental Before-Tax
Contributions, and (B) the Basic Before-Tax Contributions and Matching
Contributions, proportionately, in that order;


(ii)

second, the Tentative Employer Contribution allocable to such Participant’s
respective Accounts shall be reduced by reducing the Profit Sharing
Contribution; and


(iii)

third, the Tentative Employer Contribution allocable to such Participant’s
respective Accounts shall be reduced by reducing the Retirement Contribution.


The Provisional Annual Addition remaining after such reductions shall be
allocated to the Participant’s respective Accounts.

(d)     Any forfeiture which cannot be allocated under the Plan because of the
application of the above limit shall be carried in the Excess Forfeiture
Suspense Account for such Plan Year. In the next succeeding Plan Year the
amounts included in such Account shall be treated as a forfeiture for such Plan
Year and shall be used to reduce Employer Contributions (as defined in Section
3.1 (Employer Contributions)) for such plan year. Amounts which are included in
the Excess Forfeiture Suspense Account as of the end of a Plan Year shall be
treated as a liability of the Trust Fund. Upon termination of the Plan, amounts
then held in the Excess Forfeiture Suspense Account which cannot be allocated
pursuant to this Section shall revert to the Employer.

(e)     The Excess Tentative Employer Contribution is an amount equal to the sum
of the reductions in the Tentative Employer Contribution allocable to the
Accounts of Participants pursuant to subsection (b) above.

(f)     Contributions made under Section 2.5 (Qualified Military Service) shall
be treated as Annual Additions for the Plan Year to which they relate instead of
the Plan Year when they are actually made.

37

--------------------------------------------------------------------------------


ARTICLE 6


AMOUNT OF PAYMENTS TO PARTICIPANTS

6.1      General Rule. Upon the retirement, disability, resignation or dismissal
of a Participant, he, or in the event of his death, his beneficiary, shall be
entitled to receive from his respective Accounts in the Trust Fund:

(a)     an amount equal to the value of the Units credited to the Participant’s
Profit Sharing Account attributable to pre-1993 contributions, Before-Tax
Account, Matching Account, Company Contribution Account, After-Tax Account,
Rollover Account, Coherent Before-Tax Account, Coherent Rollover Account, Salix
Before-Tax Account, Salix Employer Account, Salix Rollover Account, and Ocular
Account plus any of the Participant’s Before-Tax Contributions and After-Tax
Contributions made to the Trust Fund but not included in the Participant’s Units
as of such Valuation Date; and

(b)     an amount equal to the value of the Units credited to the nonforfeitable
portion of the Participant’s Retirement Account, Post-1992 Profit Sharing
Account and Coherent Employer Account determined as hereafter set forth.

The time and manner of distribution of a Participant’s Accounts shall be
determined in accordance with Article 7 (Distributions).

6.2      Normal Retirement. Any Participant may retire on or after his Normal
Retirement Date, at which date the forfeitable portion, if any, of his
Retirement Account and Post-1992 Profit Sharing Account shall become
nonforfeitable. If the retirement of a Participant is deferred beyond his Normal
Retirement Date, he shall continue in full participation in the Plan and Trust
Fund.

6.3      Death. As of the date any Participant dies while employed by the
Employer or an Affiliate, the forfeitable portion, if any, of his Retirement
Account and Post-1992 Profit Sharing Account shall become nonforfeitable.

6.4      Disability. As of the date any Participant shall be determined by the
Administrative Committee to have become totally and permanently disabled because
of physical or mental infirmity in accordance with the Disability Plan while in
the employ of the Employer or an Affiliate and his employment shall have
terminated, the forfeitable portion, if any, of his Retirement Account and
Post-1992 Profit Sharing Account shall become nonforfeitable.

6.5      Vesting. A Participant’s interest in his Accounts, other than his
Retirement Account and Post-1992 Profit Sharing Account (and Coherent Employer
Account in accordance with Section 6.6 (Resignation or Dismissal), shall be
nonforfeitable at all times. A Participant who has completed five (5) or more
Years of Service shall have a nonforfeitable interest in his Retirement Account,
and his Post-1992 Profit Sharing Account. Effective April 1, 2003 each Active
Participant shall have a nonforfeitable interest in his Retirement Account and
Post-1992 Profit Sharing Account regardless of such Participant’s Years of
Service.

38

--------------------------------------------------------------------------------

6.6      Resignation or Dismissal. If any Participant shall incur a Termination
Date, prior to the date his Retirement Account and Post-1992 Profit Sharing
Account shall become nonforfeitable in accordance with Section 6.5 (Vesting),
other than in circumstances described in Section 6.2 (Normal Retirement), 6.3
(Death) or 6.4 (Disability), then the Retirement Account and Post-1992 Profit
Sharing Account of such Participant shall be treated as a forfeiture pursuant to
Section 6.7 (Treatment of Forfeitures). The Coherent Employer Account of any
Coherent Participant who shall have incurred a Termination Date prior to April
1, 1999 and who incurred a forfeiture because such Account was not 100%
nonforfeitable as of such Termination Date shall be treated as a forfeiture
pursuant to Section 6.7 (Treatment of Forfeitures) as if the Coherent
Participant’s termination of employment occurred on April 1, 1999.

6.7      Treatment of Forfeitures.

(a)     Upon termination of a Participant’s employment with the Company and all
Affiliates, if his Retirement Account and Post-1992 Profit Sharing Account
become a forfeiture pursuant to Section 6.6 (Resignation or Dismissal), each
Account shall become allocable pursuant to Sections 5.8 (Allocation of
Retirement Contribution and Forfeitures) and 5.9 (Allocation of Profit Sharing
Contribution and Forfeitures), as applicable, at the end of the last day of the
quarter of the Plan Year in which the termination of employment occurred if the
Participant is not then reemployed by the Employer or an Affiliate. Any Coherent
Employer Account treated as a forfeiture on April 1, 1999 pursuant to
Section 6.6 (Resignation or Dismissal) shall be allocable pursuant to
Section 5.9 (Allocation of Profit Sharing Contribution and Forfeitures) as of
June 30, 1999.

(b)     If the Participant is reemployed by the Employer or an Affiliate without
incurring a Period of Severance of five consecutive years, the amount of the
forfeitures shall be restored to his Retirement Account, Profit Sharing Account
and Coherent Employer Account as of the last day of the quarter of the Plan Year
in which he is reemployed and shall be deducted from the forfeitures which
otherwise would be allocable as of such date or, to the extent such forfeitures
are insufficient, shall require a supplemental contribution from the Employer.

39

--------------------------------------------------------------------------------


ARTICLE 7


DISTRIBUTIONS

7.1      Commencement and Form of Distributions.

(a)  

Except as otherwise provided in subsection (g) below a Participant (and, when
applicable for distributions from the Retirement Account, the Participant’s
spouse) must consent, in writing to any distribution of the Participant’s
Accounts in the Trust Fund. Distribution of a Participant’s Accounts in the
Trust Fund shall commence not later than the first to occur of:


(i)  

the 60th day after the close of the later of the Plan Year in which the
Participant attains his Normal Retirement Date or terminates employment with the
Company and all Affiliates, unless the Participant has requested to defer the
distribution to a later date; or


(ii)  

on or as soon as practicable after the date set forth in the Participant’s
request for distribution, provided the Administrative Committee informs the
Participant, as outlined in subsection 7.1(i) below, that the Participant has a
right for a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution (and a particular
distribution option).


(b)  

A Participant who continues employment after his Normal Retirement Date may
elect to receive distribution of his Accounts in the manner described in
subsection (a)(i) above. A Participant employed by an Employer after his Normal
Retirement Date will be deemed to have requested a deferral, unless he
specifically requests a distribution.


(c)  

In all events, distribution shall commence no later than the Required Beginning
Date, and subsequent distributions required to be made each year for compliance
with Code Section 401(a)(9) and the regulations promulgated thereunder shall be
made no later than December 31 of such year. However, in the event that a
domestic relations order is received by the Administrative Committee, required
distributions on or after the required beginning date may be postponed until the
order is determined to be qualified or not pursuant to Section 12.3 (Qualified
Domestic Relations Order).


(d)  

Form of Distribution for Accounts other than the Retirement Account:


(i)  

Effective for distributions made on or after February 1, 2002, the Accounts
distributable to a Participant, other than the Retirement Account, shall be
distributed in one or more of the following ways, as the Participant may request
by filing such notice as shall be prescribed by the Administrative Committee,
and in accordance with applicable laws and regulations:


(A)  

by payment in a single sum; or


40

--------------------------------------------------------------------------------

(B)  

by a direct rollover to an employee’s trust in which he is a participant, which
is described in Code Section 401(a) and which is exempt from tax under Code
Section 501(a), or to an individual retirement arrangement described in Code
Section 408, in accordance with Section 7.14 (Eligible Rollover Distributions).


(ii)  

Effective for distributions prior to February 1, 2002, the Accounts
distributable to a Participant, other than the Retirement Account, shall be
distributed in one or more of the following ways, as the Participant may request
by filing such notice as shall be prescribed by the Administrative Committee,
and in accordance with applicable laws and regulations:


(A)  

by payment in a single sum;


(B)  

in substantially equal monthly, quarterly, semi-annual or annual installments
which, except for the final payment, shall not be less than $100; or


(C)  

by a direct rollover to an employee’s trust in which he is a participant, which
is described in Code Section 401(a) and which is exempt from tax under Code
Section 501(a), or to an individual retirement arrangement described in Code
Section 408, in accordance with Section 7.14 (Eligible Rollover Distributions).


(iii)  

Notwithstanding the above provisions, all Tellabs Plan Participants who had been
Ocular Participants immediately prior to the merger of such Ocular Plan into the
Tellabs Plan on June 28, 2002 and their Beneficiaries shall be allowed to choose
an alternate distribution option for their Ocular Account in accordance with the
terms of the Ocular Plan until September 5, 2002. After close of business on
September 5, 2002, all Ocular Participants will no longer be entitled to choose
optional forms of distributions in accordance with the Ocular Plan and will be
entitled to choose either a rollover or lump sum distribution as provided for in
(i) above.


(e)  

The Retirement Account distributable to a Participant shall be distributed
pursuant to Section 7.2 (Qualified Joint and Survivor Annuity) and 7.3
(Pre-Retirement Survivor Annuity – Retirement Account, Salix Accounts, Coherent
Accounts, and Ocular Account) of this Article, unless the Qualified Joint and
Survivor Annuity or Survivor Annuity form of distribution are waived and such
Account is distributed pursuant to the Participant’s or Surviving Spouse’s
election under subsection 7.1(d) above.


(f)  

The value of the Participant’s Accounts shall be paid to the Participant over a
period not to exceed his life expectancy or the joint life expectancy of the
Participant and his Individual Beneficiary. The minimum amount of any
installment distribution and determination of the life expectancy of a
Participant and the joint life expectancy of a Participant and his Individual
Beneficiary shall be determined in accordance with the regulations prescribed
under Code Section 401(a)(9) and subsection 7.1(j) below; provided that the life
expectancy of a Participant or his spouse shall be re-determined annually.


41

--------------------------------------------------------------------------------

(g)  

Notwithstanding anything in this Section 7.1 to the contrary, if the present
value of the nonforfeitable portion of the Participant’s Retirement Account, or
if the vested balance of the Participant’s remaining Accounts does not exceed
$3,500 at the time a distribution is to be made from the Plan (or at the time of
any prior distributions did not exceed $3,500) and distribution pursuant to this
Section 7.1 has not otherwise commenced, the Administrative Committee shall
direct the Trustee to distribute such amount in a single sum payment to the
individual so entitled and the payment thereof shall be in full satisfaction of
any liability of the Trust to such individual. Any Participant whose vested
balance of his Employer Account is 0% shall be deemed to have received a single
sum payment upon termination of employment. Effective with the 1998 Plan Year,
$5,000 shall be substituted wherever $3,500 appears in this subsection (g).
Effective for distributions made on or after March 22, 1999, the $5,000 cash out
amount shall apply at the time a distribution is made, regardless of whether the
Participant’s vested Account balances exceeded $5,000 at the time of any prior
distribution. Effective for distributions made after December 31, 2001, the
present value of a Participant’s nonforfeitable accrued benefit may be
determined without regard to the portion of the benefit that is attributable to
Rollover Contributions (and any earnings allocable to the rollover
contributions). Rollover Contributions are defined as any rollover contribution
under Code Sections 402(c), 403(a)(4), 403(b)(8), 438(d)(3)(A)(ii) and
457(e)(16).


(h)  

Notwithstanding anything in this Section 7.1 to the contrary, if the amount of
any distribution required to commence on a certain date cannot be ascertained by
such date, a payment retroactive to such date may be made no later than 60 days
after the earliest date on which such amount can be ascertained.


(i)  

The Administrative Committee shall furnish each Participant who has a vested
interest in a Retirement Account a general written explanation, in a manner that
would satisfy the notice requirements of Sections 1.411(a)-11(c) and
1.417(e)-1(b) of the income tax regulations, of the terms and conditions of the
Qualified Joint and Survivor Annuity, the Participant’s right to make and the
effect of an election to waive it, the rights of the Participant’s spouse, the
Participant’s right to revoke an election to waive the Qualified Joint and
Survivor Annuity and the effect of such a revocation. This general explanation
shall be furnished to a Participant within 90 days before the Participant’s
Annuity Starting Date.


(i)  

General written explanations under this subsection 7.1(i) shall satisfy the
following requirements:


(A)  

the Committee informs the Participant that the Participant has a right for a
period of at least 30 days after receiving the general explanation to consider
the decision of whether to waive the Qualified Joint and Survivor Annuity and
consent to another form of distribution,


(B)  

the Participant may revoke an election to waive the Qualified Joint and Survivor
Annuity until the later of his Annuity Starting Date or the seventh day
following the date the general explanation is provided to the Participant,


(C)  

the Participant’s Annuity Starting Date is after the date that the general
explanation is given to the Participant, and


42

--------------------------------------------------------------------------------

(D)  

the Participant, after receiving the general explanation, affirmatively elects a
form of distribution (with appropriate spousal consent as provided in
subsection 7.2(c) below), and the actual distribution begins more than seven
days after the date the general explanation is provided to the Participant;


(ii)  

However, notwithstanding the foregoing, a Participant may elect an Annuity
Starting Date that is before the date on which the general explanation is
provided to the Participant if the following conditions are met:


(A)  

the actual distribution begins more than seven days after the date the general
explanation is provided to the Participant; and


(B)  

the Plan makes retroactive payments to make up for any payments that would have
been made since the Annuity Starting Date.


(j)  

Minimum Distributions.


(i)  

General Rules.


(A)  

Effective Date. The provisions of this subsection (j) will apply for purposes of
determining required minimum distributions under Article 7 for calendar years
beginning with the 2003 calendar year.


(B)  

Precedence. The requirements of this subsection (j) will take precedence over
any inconsistent provisions of the Plan; provided, that, nothing in this
subsection (j) shall create any right to an installment form of distribution not
otherwise permitted under Article 7.


(C)  

Requirements of Treasury Regulations Incorporated. All distributions required
under this subsection (j) will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.


(ii)  

Time and Manner of Distribution.


(A)  

Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.


(B)  

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:


(1)  

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as elected pursuant to subsection 7.1(j)(ii)(B)(5),
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70½, if later.


43

--------------------------------------------------------------------------------

(2)  

If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then, except as elected pursuant to subsection 7.1(j)(ii)(B)(5),
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.


(3)  

If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.


(4)  

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 7.1(j)(ii)(B), other
than subsection 7.1(j)(ii)(B)(1), will apply as if the surviving spouse were the
Participant.


(5)  

Elections.


a.  

Participants or beneficiaries may elect on an individual basis whether the
5-year rule, or the life expectancy rule in subsection 7.1(j)(ii)(B) and
subsection 7.1(j)(iv)(B) of the Plan, applies to distributions after the death
of a Participant who has a designated beneficiary (and an election by a
beneficiary after the death of the Participant will supersede any election by
the Participant). The election must be made no later than the earlier of (A)
September 30 of the calendar year in which distribution would be required to
begin under Section 7.1(j)(ii)(B) of the Plan, or (B) by September 30 of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor the
beneficiary makes an election under this subsection 7.1(j)(ii)(B)(5),
distributions will be made in accordance with subsection 7.1(j)(ii)(B) and
subsection 7.1(j)(iv)(B) of the Plan (as apply in the absence of such election).


44

--------------------------------------------------------------------------------

b.  

A designated beneficiary who is receiving payments under the 5-year rule may,
until December 31, 2003, make a new election to receive payments under the life
expectancy rule provided that all amounts that would have been required to be
distributed under the life expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.


  For purposes of this subsection 7.1(j)(ii)(B) and Section 7.1(j)(ii), unless
subsection 7.1(j)(ii)(B)(4) applies, distributions are considered to begin on
the Participant’s Required Beginning Date. If subsection 7.1(j)(ii)(B)(4)
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving spouse under subsection 7.1(j)(ii)(B)(1). If
distributions of applicable Prior Plan Accounts under an annuity purchased from
an insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 7.1(j)(ii)(B)), the date distributions are considered to begin is
the date distributions actually commence.


(C)  

Forms of Distribution. Unless the Participant’s interest is from an applicable
Prior Plan Account which is distributed in the form of an annuity purchased from
an insurance company, or is a Participant’s interest in any Account that is
distributed in a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with
Section 7.1(j)(iii) and Section 7.1(j)(iv). If the Participant’s interest is
from an applicable Prior Plan Account which is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.


(iii)  

Required Minimum Distributions During Participant’s Lifetime.


(A)  

Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:


(1)  

the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or


(2)  

if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.


(B)  

Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section
7.1(j)(iii) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.


45

--------------------------------------------------------------------------------

(iv)  

Required Minimum Distributions After Participant’s Death.


(A)  

Death On or After Date Distributions Begin.


(1)  

Participant Survived by Designated Beneficiary: If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:


a.  

The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.


b.  

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.


c.  

If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.


(2)  

No Designated Beneficiary: If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


(B)  

Death Before Date Distributions Begin.


46

--------------------------------------------------------------------------------

(1)  

Participant Survived by Designated Beneficiary: Except as elected at subsection
7.1(j)(ii)(B)(5), if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in subsection 7.1(j)(iv)(A).


(2)  

No Designated Beneficiary: If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.


(3)  

Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin: If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under subsection 7.1(j)(ii)(B)(4), this subsection
7.1(j)(iv)(B) will apply as if the surviving spouse were the Participant.


(v)  

Definitions.


(A)  

Designated beneficiary. The “designated beneficiary” means the individual who is
designated as the beneficiary under Section 6.5 of the Plan and is the
designated beneficiary under Section 401(a)(9) of the Code and Section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.


(B)  

Distribution calendar year. The “distribution calendar year” means a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 7.1(j)(ii)(B). The
required minimum distribution for the Participant’s first distribution calendar
year will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other distribution calendar years, including
the required minimum distribution for the distribution calendar year in which
the Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.


(C)  

Life expectancy. “Life expectancy” means the life expectancy as computed by use
of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.


47

--------------------------------------------------------------------------------

(D)  

Participant’s Account balance. The “Account balance” means the Account balance
as of the last Valuation Date in the calendar year immediately preceding the
distribution calendar year (“valuation calendar year”) increased by the amount
of any contributions made and allocated or forfeitures allocated to the Account
balance as of dates in the valuation calendar year after such Valuation Date and
decreased by distributions made in the valuation calendar year after such
Valuation Date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.


(E)  

Required Beginning Date. “Required Beginning Date” is defined at Section 1.4 of
the Plan.


7.2      Qualified Joint and Survivor Annuity - Retirement Account, Salix
Accounts, Coherent Accounts, and Ocular Account.

(a)

Distributions from a Participant’s Retirement Account and prior to February 1,
2002, his Coherent Accounts shall be made in the form of a Qualified Joint and
Survivor Annuity unless the Participant has elected not to receive a Qualified
Joint and Survivor Annuity pursuant to subsection (c) below. Prior to February
1, 2002, distributions from a Participant’s Salix Accounts may be made in the
form of a Qualified Joint and Survivor Annuity if the Participant makes a
written election requesting such form of distribution to the Administrative
Committee. Prior to September 5, 2002, distributions from a Participant’s Ocular
Account may be made in the form of a Qualified Joint and Survivor Annuity if the
Participant makes a written election requesting such form of distribution to the
Administrative Committee. Distributions from a Participant’s Coherent Accounts
or his Salix Accounts made on or after February 1, 2002, will only be offered in
the form of a lump sum distribution. Distributions from a Participant’s Ocular
Account made on or after September 5, 2002, will only be offered in the form of
a rollover or lump sum distribution.


(b)

Benefits payable in the form of a Qualified Joint and Survivor Annuity shall be
paid by distributing to the Participant an annuity contract purchased by the
Trustee at the direction of the Administrative Committee with the nonforfeitable
balance of the Participant’s Retirement Account, Salix Accounts, Coherent
Accounts and Ocular Account determined on the Valuation Date preceding the date
of purchase. Any such annuity contract shall be nonassignable and noncommutable
and shall be subject to the election, consent, written explanation and Survivor
Annuity requirements of this Article 7 (Distributions). Delivery of such
contract shall be in full satisfaction of the rights of the Participant
hereunder with respect to such Account, and upon delivery of any such contract,
the Participant shall not have any interest in the Trust Fund but shall look
solely to the insurer issuing such contract for the payment of benefits.


(c)

Elections and revocations of a Qualified Joint and Survivor Annuity shall be
made as follows:


48

--------------------------------------------------------------------------------

(i)

A Participant may, within 90 days before his Annuity Starting Date elect not to
receive a Qualified Joint and Survivor Annuity and, in lieu thereof, elect to
receive distribution of such Account in the same time and manner as distribution
of his other Accounts. Such elections may be revoked and elections and
revocations made at a time after the general explanation in
subsection 7.1(a)(ii) above has been provided, and if so revoked the
Participant’s benefit shall automatically be paid in the form of a Qualified
Joint and Survivor Annuity unless he has elected another form of payment
pursuant to subsection 7.1(d) above.


(ii)

If a Participant is married on his Annuity Starting Date, to be effective, any
elections hereunder and under subsection 7.3(e) or 7.7(b) below must have the
consent of the Participant’s spouse unless the Participant establishes to the
satisfaction of the Administrative Committee that the consent of the spouse
cannot be obtained because there is no spouse, such spouse cannot be located or
by reason of such other circumstances as may be prescribed by regulations. Any
consent (or establishment that the consent cannot be obtained) shall be
effective only with respect to such spouse. Such consent shall be in writing,
witnessed by a Plan representative or notary public, acknowledging the effect of
the election and any nonspouse beneficiary, including any class of beneficiary
or any contingent beneficiary, designated under the form of benefit elected, and
shall be irrevocable with respect to such form and beneficiary designation.


(iii)

Notwithstanding the above, the consent of a Participant’s spouse to the waiver
of a Qualified Joint and Survivor Annuity shall not be required if the
Participant was not married throughout the one-year period ending on his Annuity
Starting Date. A Participant who marries within one year before his Annuity
Starting Date and is married to such spouse for a one-year period ending prior
to his death shall be deemed to have been married throughout the one-year period
ending on his Annuity Starting Date.


(d)

If the spouse of a Participant dies, or is divorced from the Participant before
the Participant’s Annuity Starting Date, the Participant’s retirement benefit
shall not be reduced in accordance with this Section. If a Participant’s spouse
dies or is divorced from the Participant on or after the Participant’s Annuity
Starting Date, but prior to the death of the Participant, the Qualified Joint
and Survivor Annuity shall continue to be paid in the same reduced amount
determined under this Section.


(e)

If the Participant dies before his Annuity Starting Date, no annuity shall be
payable to his spouse pursuant to this Section and the benefit payable to such
spouse, if any, shall be determined under Sections 7.3 (Pre-Retirement Survivor
Annuity – Retirement Account, Salix Accounts, Coherent Accounts and Ocular
Account), 7.4 (Distributions to Beneficiaries) or 7.6 (Installment or Deferred
Distributions). If the Participant dies after his Annuity Starting Date and
while receiving benefits in the form of a Qualified Joint and Survivor Annuity,
the spouse to whom the Participant was married on his Annuity Starting Date
shall, except as may be otherwise provided in any Qualified Domestic Relations
Order, be entitled to receive the survivor annuity benefit whether or not the
Participant and such spouse are married on the date of the Participant’s death.


49

--------------------------------------------------------------------------------

7.3      Pre-Retirement Survivor Annuity - Retirement Account, Salix Accounts,
Coherent Accounts and Ocular Account.

(a)

The Retirement Account; and prior to February 1, 2002, the Coherent Accounts and
Salix Accounts; and prior to September 5, 2002, the Ocular Account; in the Trust
Fund distributable to a Participant who dies prior to his Annuity Starting Date
and who is married on the date of his death shall be distributed in the form of
an annuity for the life of his surviving spouse (“Pre-Retirement Survivor
Annuity”) unless such Participant has elected not to have benefits paid in the
form of a Pre-Retirement Survivor Annuity pursuant to subsection (e) below or
the surviving spouse elects otherwise pursuant to subsection (d) below. For
distributions made from a Participant’s Coherent Accounts or his Salix Accounts
on or after February 1, 2002, only a lump sum distribution will be offered. For
distributions made from a Participant’s Ocular Account on or after September 5,
2002, only a rollover or lump sum distribution will be offered.


(b)

Benefits payable in the form of a Pre-Retirement Survivor Annuity shall be paid
by distributing to the surviving spouse of the Participant an annuity contract
purchased by the Administrative Committee with the nonforfeitable balance of the
Participant’s Retirement Account, Salix Accounts, Coherent Accounts and Ocular
Account on the Valuation Date preceding the date of purchase. Such annuity
contract shall provide for level monthly payments for the life of the surviving
spouse of the Participant commencing as soon as practicable thereafter. Any such
annuity contract shall be nonassignable and noncommutable. Delivery of any such
contract shall be in full satisfaction of the rights of the Participant’s
spouse.


(c)

Payment of the Pre-Retirement Survivor Annuity shall commence as of the first
day of the month coinciding with or next following the latest of:


(i)

the date the Participant dies; or


(ii)

the date the Participant’s surviving spouse elects, but not later than the
Participant’s Normal Retirement Date.


(d)

Notwithstanding subsection (b) above, the surviving spouse of a Participant may
elect to receive a distribution of the balance of the deceased Participant’s
Retirement Account, Salix Accounts, Coherent Accounts, and Ocular Account in a
rollover or lump sum by filing an election with the Administrative Committee at
such time and in such manner as the Administrative Committee shall provide.


(e)

A Participant may elect not to have a Pre-Retirement Survivor Annuity paid to
his surviving spouse. Such election may be made at any time during the Election
Period described in subsection (f) below. In addition, a Participant may elect
to waive the Pre-Retirement Survivor Annuity prior to the Election Period,
provided he has been given the information described in subsection (g) below
prior to making such election, and further provided that such election shall
become invalid as of the first day of the Plan Year in which the Participant
attains age 35. To be effective, any such election shall require the consent of
the Participant’s spouse as provided in subsection 7.2(c). Any such election may
be revoked by the Participant within the Election Period.


50

--------------------------------------------------------------------------------

(f)

The Election Period shall commence on the first day of the Plan Year in which
the Participant attains age 35 and end on the earlier of:


(i)

the date of the Participant’s death, or


(ii)

his Annuity Starting Date.


provided that, in the case of a Participant who separates from service prior to
attaining age 35 and who has a nonforfeitable right to any portion of his
Accounts, the Election Period shall commence on the date of his separation from
service with respect to his Accounts as of such date.

(g)

The Administrative Committee shall furnish each Participant a general written
explanation of the terms and conditions of the Pre-Retirement Survivor Annuity,
the Participant’s right to make and the effect of an election to waive it, the
rights of the Participant’s spouse, the Participant’s right to revoke an
election to waive the Pre-Retirement Survivor Annuity and the effect of such
revocation. Such information shall be provided within the period beginning on
the first day of the Plan Year in which the Participant attains age 32, and
ending with the last day of the Plan Year preceding the Plan Year in which the
Participant attains age 35, provided however, that:


(i)

If an individual becomes a Participant after attaining age 32, the information
described above shall be provided no later than the close of the second Plan
Year following the date he became a Participant; and


(ii)

If a Participant separates from service prior to attaining age 35 and has a
nonforfeitable right to any portion of his Retirement Account, Salix Accounts,
Coherent Accounts and Ocular Account, the information described above shall be
provided to him no later than one year after his separation from service.


7.4      Distributions to Beneficiaries.

(a)

Except as otherwise provided in this Section 7.4, the balance of a deceased
Participant’s Accounts other than the Retirement Account; prior to February 1,
2002, his Salix Accounts and Coherent Accounts; and prior to September 5, 2002
his Ocular Account which are distributable to a beneficiary shall be distributed
in one or more of the forms described in subsection 7.1(d)(i) or 7.1(d)(ii)
above, in accordance with an effective designation filed by the Participant with
the Administrative Committee or, if no such designation has been filed, in one
of such forms as the beneficiaries shall request.


(b)

If the distribution of the Participant’s Accounts has begun in accordance with
Section 7.1 (Commencement and Form of Distribution), any form of distribution to
a beneficiary under this Section 7.4 shall be designed to distribute the balance
of the deceased Participant’s Accounts at least as rapidly as under the method
of distribution in effect at the time of the Participant’s death.


51

--------------------------------------------------------------------------------

(c)

If the distribution of a Participant’s Accounts has not commenced at the time of
his death, any form of distribution to a beneficiary shall be designed to
distribute the balance of the deceased Participant’s Accounts as follows:


(i)

Any portion of the Accounts payable to or for the benefit of an Individual
Beneficiary may be distributed over a period not to exceed the life expectancy
of such Individual Beneficiary if such payments commence not later than the
December 31 coinciding with or next following the first anniversary of the
Participant’s death, unless such Individual Beneficiary is the surviving spouse
of the Participant, in which case such payments need not commence until the
later of:


(A)

the December 31 coinciding with or next following the first anniversary of the
Participant’s death, or


(B)

the December 31 of the calendar year in which the Participant would have
attained age 70½.


(ii)

If the Participant’s surviving spouse is an Individual Beneficiary and dies
prior to the commencement of benefit payments to such spouse, subsection (i)
above shall be applied as if the Participant’s death had occurred on the date of
such spouse’s death.


(iii)

Unless distribution is made in accordance with subsection (i) or (ii) above, the
balance of the Participant’s Accounts shall be distributed in full no later than
the December 31 coinciding with or next following the 5th anniversary of the
Participant’s death.


(d)

If a beneficiary to whom payments have commenced dies prior to receipt of all
such payments, the remaining balance of the Participant’s Accounts shall be
distributed as described in subsection 7.5(d) at least as rapidly as under the
method of distribution in effect at the time of the beneficiary’s death.


(e)

The life expectancy of an Individual Beneficiary who is the surviving spouse of
the Participant shall be re-determined annually in accordance with regulations
prescribed under Code Section 401(a)(9).


7.5      Beneficiary Designations.

(a)

Unless a Participant has effectively elected otherwise in accordance with this
Section 7.5, the distributable balance of a deceased Participant’s Accounts
shall be paid to his surviving spouse.


52

--------------------------------------------------------------------------------

(b)

The distributable balance of a deceased Participant’s Accounts shall be
distributed to the persons effectively designated by the Participant as his
beneficiaries. To be effective, the designation shall be filed with the
Administrative Committee in such written form as the Administrative Committee
requires and may include contingent or successive beneficiaries; provided that
any designation by a Participant who is married at the time of his death or, if
earlier, the date his benefit payments commence, which fails to name his
surviving spouse as the sole primary beneficiary shall not be effective unless
such surviving spouse has consented to the designation in writing, witnessed by
a Plan representative or notary public, acknowledging the effect of the
designation and the specific non-spouse beneficiary, including any class of
beneficiaries or any contingent beneficiary. Such consent shall be irrevocable
with respect to such beneficiary designation. Such consent shall not be required
if the Participant establishes to the satisfaction of the Administrative
Committee that the consent of the Participant’s spouse cannot be obtained
because there is no spouse, such spouse cannot be located or by reason of such
other circumstances as may be prescribed by regulations. Any consent (or
establishment that the consent cannot be obtained) shall be effective only with
respect to such spouse. Any Participant may change his beneficiary designation
at any time by filing with the Administrative Committee a new beneficiary
designation (with such spousal consent as may be required). Notwithstanding the
foregoing, designation of a beneficiary by a Participant who did not have an
Hour of Service after August 22, 1984, shall not require the consent of his
surviving spouse to be effective.


(c)

If a Participant dies, and to the knowledge of the Administrative Committee
after reasonable inquiry leaves no surviving spouse, has not filed an effective
beneficiary designation or has revoked all such designations, or has filed an
effective designation but the beneficiary or beneficiaries predeceased him, the
distributable portion of the Participant’s Accounts shall be paid to the
executor or administrator of the Participant’s estate.


(d)

If the beneficiary, having survived the Participant, dies prior to the final and
complete distribution of the Participant’s Accounts, then the distributable
portion of said Accounts shall be paid:


(i)

to the beneficiary named in the most recent effective beneficiary designation
filed by the Participant’s original beneficiary in accordance with such
designation; or


(ii)

if no such beneficiary has been named, to the executor or administrator of the
beneficiary’s estate.


7.6      Installment or Deferred Distributions. If distribution is made to a
Participant or to the beneficiary of a deceased Participant in installments or
is deferred, the undistributed vested balance shall share in the net earnings or
losses (including the net adjustments in the value of the Trust Fund) as
provided in Section 5.3 (Unit Values) and such Participant or beneficiary shall
be entitled to make elections with respect to the transfer of such balance among
the investment Funds in accordance with Section 5.2 (Common Fund).

7.7      Form of Elections and Applications for Benefits. Any election,
revocation of an election or application for benefits pursuant to the Plan shall
not be effective unless it is:

(a)     made on such form, if any, as the Administrative Committee may prescribe
for such purpose;

(b)     signed by the Participant and, if required by subsection 7.2(c) above or
Section 7.5 (Beneficiary Designations), by the Participant’s spouse; and

53

--------------------------------------------------------------------------------

(c)     filed with the Administrative Committee.

7.8      Unclaimed Distributions. In the event any distribution cannot be made
because the person entitled thereto cannot be located and the distribution
remains unclaimed for 2 years after the distribution date established by the
Administrative Committee, then such amount shall be treated as a forfeiture as
of the last day of the Plan Year in which such 2-year period ended, shall reduce
the Retirement Contribution and Profit Sharing Contribution of such person’s
Employer for said Plan Year, and shall be allocated as part of such
Contributions to the Trust Fund in accordance with Section 5.8 (Allocation of
Retirement Contribution and Forefeitures). In the event such person subsequently
files a valid claim for such amount, such amount treated as a forfeiture
(without any earnings thereon) shall be restored to the Participant’s Accounts
by an additional Employer Contribution (as defined in Section 3.1 (Employer
Contribution)) allocable to such Accounts.

7.9      Distributions in Kind. The Administrative Committee shall, upon request
of a Participant or beneficiary, distribute amounts from the Fund invested in
common stock of the Company in shares of such stock, provided that cash in lieu
of any fractional shares shall be distributed. In the event any distributions to
a Participant or beneficiary are made in kind, the assets so distributed shall
be valued at their fair market value as of the distribution date established by
the Administrative Committee.

7.10      Distribution of Participant’s After-Tax Account, Rollover Account,
Salix Rollover Account, Coherent Rollover Account and Ocular Account Prior to
Termination of Employment. A Participant, with the written consent of his spouse
if applicable, may direct the Administrative Committee to make the following
payments:

(a)

An amount equal to the balance in the Participant’s After-Tax Account as
determined on the Valuation Date coinciding with or immediately preceding such
direction (less any distribution made to the Participant from the Valuation Date
to the date of payment).


(b)

An amount not to exceed his After-Tax Account on the Valuation Date coinciding
with or immediately preceding such action provided the Participant limits such
payments to one withdrawal for each Plan Year.


(c)

An amount not to exceed the balance in the Participant’s Rollover Contribution
Account, Salix Rollover Account, Coherent Rollover Account, and Ocular Account
provided that no such distribution shall reduce the Participant’s Accounts to an
amount equal to the amount of any unpaid loan made pursuant to Section 7.11
(Loans).


(d)

Notwithstanding the foregoing:


(i)

No distribution pursuant to this Section 7.10 shall be made which reduces the
aggregate balance of the Participant’s Accounts below the amount of the unpaid
balance of any loan pursuant to Section 7.11 (Loans); and


(ii)

Only one distribution from a Participant’s Rollover Account pursuant to this
Section 7.10 shall be permitted for each Plan Year; and


54

--------------------------------------------------------------------------------

(iii)

No more than an aggregate of two distributions from a Coherent Participant’s
Coherent Rollover Account under this Section 7.10 and from any Coherent Account
under Sections 7.12 (Withdrawals Prior to Termination of Employment and After
Age 59-1/2) and 7.13 (Pre-59-1/2 Coherent Account Withdrawals; Hardship
Withdrawals) shall be permitted for each Plan Year. This subsection (iii) shall
expire December 31, 2001.


(e)

Distributions pursuant to this Section 7.10 shall be made from the respective
Account invested in the separate Funds. The amounts distributed from such
separate Funds shall be determined pursuant to procedures established by the
Administrative Committee and subject to the limitations or restrictions thereon
imposed by the sponsor(s) of the respective Fund.


(f)

Any distribution of a Participant’s After-Tax Account shall be deemed to be made
in the following order:


(i)

contributions allocated to the pre-1987 After-Tax sub-account then earnings on
the pre-1987 After-Tax sub-account;


(ii)

contributions allocated to the post-1986 After-Tax sub-account then earnings on
the post-1986 After-Tax sub-account.


(g)

Withdrawals made pursuant to this Section 7.10 from a Coherent Participant’s
Coherent Rollover Account, a Salix Participant’s Salix Rollover Account or an
Ocular Participant’s Ocular Account shall be subject to the provisions of
Section 7.2 (Qualified Joint and Survivor Annuity — Retirement Account, Salix
Accounts, Coherent Accounts and Ocular Account.)


(h)

Any distribution from a Participant’s Rollover Account, Salix Rollover Account,
Coherent Rollover Account, and Ocular Account shall be deemed to be made first
from the Rollover Account and then from the Salix Rollover Account, Coherent
Rollover Account or Ocular Account.


7.11      Loans.

(a)

Upon the submission by the Participant of a written loan application form as
prescribed by the Administrative Committee, or any other process approved by the
Administrative Committee, a Participant shall be able to apply for a loan. The
funds for such loan may only come from a Participant’s After-Tax Account,
Before-Tax Account, Rollover Account, Coherent Before-Tax Account, Coherent
Employer Account, Coherent Rollover Account, Salix Before-Tax Account, Salix
Employer Account, Salix Rollover Account, Profit Sharing Account attributable to
pre-1992 Profit Sharing Contributions, Ocular Account and, prior to January 1,
2004, Matching Account. Participants shall not be allowed to obtain a loan from
their Retirement Account, Company Contribution Account, Profit Sharing Account
attributable to post-1992 Profit Sharing Contributions and, after December 31,
2003, Matching Account. If the Administrative Committee reasonably believes that
the Participant either does not intend to repay the loan or lacks proper
financial ability to repay the loan, it shall not grant such a loan. A
Participant shall have no more than three loans outstanding at any time.


55

--------------------------------------------------------------------------------

(b)

Loans shall be an asset of the Participant’s Accounts and shall be treated in
the manner of a segregated account.


(c)

The amount of any loan shall not be less than $1,000 unless, in the event that a
Participant demonstrates financial hardship, the Administrative Committee, in
its sole discretion, approves a loan in an amount less than $1,000. The maximum
amount of a Participant’s loan shall not exceed the lesser of: (1) 50% of the
amount which the Participant would be entitled to receive from all his Accounts
other than his Retirement Account and his Profit Sharing Account attributable to
post-1992 Profit Sharing Contributions, if he had resigned from the service of
the Employer and all Affiliates on the Valuation Date immediately preceding the
date of such authorization; (2) the total amount of funds available in a
Participant’s After-Tax Account, Before-Tax Account, Rollover Account, Coherent
Before-Tax Account, Coherent Employer Account, Coherent Rollover Account, Salix
Before-Tax Account, Salix Employer Account, Salix Rollover Account, Profit
Sharing Account attributable to pre-1992 Profit Sharing Contributions, Ocular
Account and, prior to January 1, 2004, Matching Account; or (3) $50,000 reduced
by the greater of:


(i)

the highest outstanding balance of loans to the Participant from the Trust Fund
during the one-year period ending on the day before the date on which such loan
is made or modified; or


(ii)

the outstanding balance of loans to the Participant from the Trust Fund on the
date on which such loan is made or modified.


(d)

Such loans shall be made available on a reasonably equivalent basis to all
Participants and beneficiaries who have vested Account balances in the Plan and
who either:


(i)

are active employees; or


(ii)

are determined by the Administrative Committee to be “parties in interest” as
that term is defined in ERISA Section 3(14), so long as the making of such loans
does not discriminate in favor of Highly Compensated Employees.


(e)

Loans shall be made on such terms as the Administrative Committee may prescribe,
provided that any such loan shall be evidenced by a note, shall bear interest on
the unpaid balance thereof at a reasonable rate per annum to be set from time to
time by the Administrative Committee which is commensurate with the interest
rates charged by persons in the business of lending money for loans which would
be made under similar circumstances, shall bear the loan processing fee as the
Administrative Committee shall from time to time approve and shall be secured by
the Participant’s segregated loan account and such other security as the
Administrative Committee in its discretion deems appropriate.


(f)

Repayment:


56

--------------------------------------------------------------------------------

(i)

Loans shall be repaid by the Participant by payroll deduction or any other
method approved by the Administrative Committee that requires level amortization
of principal and the loan fee (which amounts shall be applied to defray the
administrative expenses of the Plan) and repayments not less frequently than
quarterly. Such loans shall be repaid over a period not to exceed 5 years or a
reasonable amount of time as established by the Administrative Committee, not to
exceed 15 years, for loans used to acquire a dwelling unit which within a
reasonable time is to be used as the principal residence of the Participant as
determined under the applicable Code provisions in accordance with procedures
established by the Administrative Committee from time to time. The loan shall be
amortized in substantially equal payments over the term of the loan.


(ii)

Loan repayments may, however, be suspended during a leave of absence of up to
one year if a Participant’s pay from the Employer is insufficient to service the
debt, but only if the loan is repaid by the latest date permitted under Code
Section 72(p)(2)(B) (which is usually 5 years). The loan will not be considered
in default as provided below during this one year period.


(iii)

Loan repayments may, as determined by the Administrative Committee, be suspended
under this Plan as permitted under Code Section 414(u) during periods of
Qualified Military Service.


(g)

If, at the time benefits are to be distributed (or to commence being
distributed) to a Participant with respect to a separation from service or the
death of the Participant, there remains any unpaid balance of a loan hereunder,
such unpaid balance shall, to the extent consistent with Department of Labor
Regulations, become immediately due and payable in full. Such unpaid balance,
together with any accrued but unpaid interest on the loan, shall be deducted
from the Participant’s Accounts, subject to the default provisions below, before
any distribution of benefits is made, unless the Participant pays back the loan
in full. No loan shall be made or remain outstanding with respect to a
Participant under this Section 7.11 after the time distributions to the
Participant with respect to a separation from service are to be paid.


(h)

Default:


(i)

Default occurs when any payment of principal or interest is not made as set
forth in the promissory note. In the event of a default, the Participant shall
be given a reasonable opportunity to cure such default. The cure period shall
end not later than the last day of the calendar quarter following the calendar
quarter in which the required installment payment was due.


(ii)

After the cure period has expired, if such default is not cured, the unpaid
balance of the loan shall become due and payable, will be treated as a deemed
distribution to the Participant. Further, the unpaid balance of such loan,
together with any accrued but unpaid interest on the loan, may in the
Administrative Committee’s discretion be charged against the Participant’s
segregated loan account.


(iii)

If after the Participant’s segregated loan account has been so charged, there
remains an unpaid balance of any such loan and interest, then the remaining
unpaid balance of such loan shall be charged against any property pledged as
security with respect to such loan.


57

--------------------------------------------------------------------------------

(iv)

For any period of time after default during which the Participant’s outstanding
loan balance has not been charged against his segregated loan account, the loan
will be considered to be outstanding for purposes of determining the amount
available for subsequent loans under subsection 7.11(c) above.


7.12      Withdrawals Prior to Termination of Employment and After Age 59-1/2.

(a)     A Participant who has attained age 59-1/2 may elect to withdraw amounts
from his Before-Tax Account, After-Tax Account, Rollover Account, Matching
Account, Salix Before-Tax Account, Salix Rollover Account, Coherent Before-Tax
Account, Coherent Rollover Account, and Ocular Account as of the Valuation Date
coinciding with or immediately preceding the date of such withdrawal; provided,
however, that during a Plan Year not more than one withdrawal shall be made
pursuant to this Section 7.12; provided, further, for Plan Years starting before
December 31, 2001, that during a Plan Year, not more than an aggregate of two
withdrawals shall be made by a Coherent Participant from his Coherent Accounts
under this Section 7.12, Section 7.10 (Distribution of Participant’s After-Tax
Account, Rollover Account, Salix Rollover Account, Coherent Rollover Account and
Ocular Account Prior to Termination of Employment) and Section 7.13 (Pre-59-1/2
Coherent Account Withdrawals; Hardship Withdrawals).

(b)     Withdrawals made pursuant to this Section 7.12 shall be charged against
the Participant’s Accounts in the following order:

(i)     Pre-1987 After-Tax Account;

(ii)     Post-1986 After-Tax Account;

(iii)     Rollover Account or Ocular Account;

(iv)     Matching Account;

(v)     Before-Tax Account;

(vi)     Salix Before-Tax Account or Coherent Before-Tax Account;

(vii)     Salix Rollover Account or Coherent Rollover Account.

and made from the separate Funds in which such Accounts are invested pursuant to
procedures established by the Administrative Committee, subject to the
limitations or restrictions thereon imposed by the sponsor(s) of the respective
Funds or by Section 5.2 (Common Fund).

7.13      Pre-59-1/2 Coherent Account Withdrawals; Hardship Withdrawals.

58

--------------------------------------------------------------------------------

(a)  

Withdrawals Prior to Age 59½. Effective for Plan Years starting on or after
December 31, 2001, no withdrawals will be allowed for Participants prior to the
age of 59½, except as provided in subsection (b) below. For Plan Years prior to
January 1, 2002, a Coherent Participant who has completed at least five (5)
Years of Service may elect to withdraw all or a portion of his Coherent Employer
Account and Coherent Rollover Account. Withdrawals made pursuant to this
subsection 7.13(a) shall be charged against the Coherent Participant’s Coherent
Accounts in the following order; provided, however, that during a Plan Year not
more than two withdrawals from a Coherent Participant’s Coherent Accounts shall
be made pursuant to this Section 7.13, Section 7.10 (Distribution of
Participant’s After-Tax Account, Rollover Account, Salix Rollover Account,
Coherent Rollover Account and Ocular Account Prior to Termination of Employment)
and Section 7.12 (Withdrawals Prior to Termination of Employment and After Age
59-1/2).


(b)  

Hardship. A Participant who has not attained age 59½ may, upon the determination
by the Administrative Committee that he has incurred a financial hardship, make
a hardship withdrawal from his Before-Tax Contributions and Matching
Contributions (together with any income allocated to his Before-Tax Account and
Matching Account as of December 31, 1988), After-Tax Account, Rollover Account,
Salix Before-Tax Account, Salix Rollover Account, Coherent Before-Tax Account,
Coherent Rollover Account, and Ocular Account (but only to the extent of the
pre-tax contributions made and pre-1989 earnings allocated thereto); provided,
however, that after December 31, 2003, Matching Contributions and funds in the
Matching Account will not be available for hardship withdrawal.


(c)  

In any case where the Participant claims financial hardship, he shall submit a
written request for such distribution in accordance with procedures prescribed
by the Administrative Committee. The Administrative Committee shall determine
whether the Participant has a financial hardship on the basis of such written
request in accordance with this Section 7.13, and such determination shall be
made in a uniform and nondiscriminatory manner. The Administrative Committee
shall only make a determination of financial hardship if the distribution is
requested on account of an immediate and heavy financial need of the Participant
and the funds to be distributed are necessary to satisfy the Participant’s need,
taking into account any amounts necessary to pay any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution.


(i)  

The determination of whether a Participant has an immediate and heavy financial
need is to be made by the Administrative Committee on the basis of all the
relevant facts and circumstances. The following expenses shall be deemed to
constitute an immediate and heavy financial need:


(A)  

expenses for medical care (as described in Code Section 213(d)) previously
incurred by the Participant, the Participant’s spouse or any dependents of the
Participant (as defined in Code Section 152) or necessary for these persons to
obtain such medical care;


(B)  

the purchase (excluding mortgage payments) of a principal residence for the
Participant;


(C)  

tuition and related educational fees (including room and board) due for the next
12 months of post-secondary education for the Participant, the Participant’s
spouse, children or dependents;


59

--------------------------------------------------------------------------------

(D)  

the need to prevent the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence; or


(E)  

payments necessary to prevent utility shut off or similar immediate housing
needs, of the Participant, or the Participant’s spouse, children or dependents
(as defined in Code Section 152), payments for child custody or dependent
sponsorship fees and expenses, payments for emergency travel expenses, and other
similar events or expenses determined to be an immediate and heavy financial
need by the Administrative Committee.


(ii)  

The determination of whether a distribution is necessary to satisfy the
immediate and heavy financial need of the Participant shall be made by the
Administrative Committee on the basis of all relevant facts and circumstances.
The Administrative Committee may determine that a distribution is necessary to
satisfy the immediate and heavy financial need of the Participant if the
Participant reasonably demonstrates that all of the following requirements are
satisfied:


(A)  

the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant, taking into account any amounts necessary to
pay any federal, state or local income taxes or penalties reasonably anticipated
to result from the distribution;


(B)  

the Participant has obtained all distributions (other than hardship
distributions), and all nontaxable loans that would not cause a financial
hardship under all of the plans maintained by the Employer or any Affiliate;


(C)  

the Participant will not make any contributions to any retirement plan (other
than mandatory employee contributions to a defined benefit plan) maintained by
the Employer or any Affiliate for 12 months (6 months effective for hardship
distributions made after December 31, 2001) after receiving the hardship
distribution; and


(D)  

the Participant’s Before-Tax Contributions to this Plan and to all plans
maintained by the Employer or any Affiliate in the calendar year following the
calendar year of the hardship distribution do not exceed the limitation in Code
Section 402(g)(1) applicable to such following calendar year, minus the amount
of his Before-Tax Contributions for the calendar year of the hardship
distribution.


(d)  

Any withdrawals under this Section 7.13 shall not reduce the Participant’s
Before-Tax Account below the amount of twice the balance of any outstanding loan
made pursuant to Section 7.11 (Loans).


(e)  

Withdrawals made pursuant to this Section 7.13 shall be charged against the
respective Accounts invested in the separate Funds. The amounts withdrawn from
such separate Funds shall be determined pursuant to procedures established by
the Administrative Committee and subject to the limitations or restrictions
thereon imposed by the sponsor(s) of the respective Funds.


60

--------------------------------------------------------------------------------

(f)  

Withdrawals made pursuant to this Section 7.13 shall be charged against the
Participant’s Accounts in the order provided in subsection 7.12(b) above.


(g)  

Withdrawals made pursuant to this Section 7.13 from a Coherent Participant’s
Coherent Accounts shall be subject to the provisions of Section 7.2 (Qualifying
Joint and Survivor Annuity – Retirement Account, Salix Accounts, Coherent
Accounts, and Ocular Account).


7.14      Eligible Rollover Distributions.

(a)     Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under Article 6 (Amount of Payments to
Participants), a distributee may elect, at the time and in the manner prescribed
by the Administrative Committee, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.

(b)     Eligible rollover distribution: an eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities), beginning with
the 2000 Plan Year, any distribution that is a hardship distribution described
in Code Section 401(k)(2)(B)(i)(IV); and beginning with the 2002 Plan Year, any
distribution which is made upon hardship of the employee.

(c)     Eligible retirement plan: an eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution made on or before December 31, 2001 to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

        For distributions made on or after January 1, 2002, an eligible
retirement plan shall also mean an annuity contract described in Code Section
403(b) and an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the Alternate Payee
under a Qualified Domestic Relation Order, as defined in Code Section 414(p).

61

--------------------------------------------------------------------------------

(d)     For distributions made on or after January 1, 2002, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of After-Tax Contributions which are not includible
in gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

(e)     Distributee: a distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the Alternate
Payee under a Qualified Domestic Relations Order, as defined in Code
Section 414(p), are distributees with regard to the interest of the spouse or
former spouse.

(f)     Direct rollover: a direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

7.15      Facility of Payment. When, in the Administrative Committee’s opinion,
a Participant or beneficiary is under a legal disability or is incapacitated in
any way so as to be unable to manage his affairs, the Administrative Committee
may direct the Trustee to make payments:

(a)     directly to the Participant or beneficiary;

(b)     to a duly appointed guardian or conservator of the Participant or
beneficiary;

(c)     to a custodian for the Participant or beneficiary under the Uniform
Gifts to Minors Act;

(d)     to an adult relative of the Participant or beneficiary; or

(e)     directly for the benefit of the Participant or beneficiary.

Any such payment shall constitute a complete discharge therefor with respect to
the Trustee and the Administrative Committee.

7.16      Claims Procedure.

(a)

Any person who believes that he is then entitled to receive a benefit under the
Plan, including one greater than that initially determined by the Administrative
Committee, may file a claim in writing with the Administrative Committee.


62

--------------------------------------------------------------------------------

(b)

The Administrative Committee shall within 90 days of the receipt of a claim
either allow or deny the claim in writing. A denial of a claim shall be written
in a manner calculated to be understood by the claimant and shall include:


(i)

the specific reason or reasons for the denial;


(ii)

specific references to pertinent Plan provisions on which the denial is based;


(iii)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(iv)

an explanation of the Plan’s claim review procedure.


(c)

A claimant whose claim is denied (or his duly authorized representative) may,
within 60 days after receipt of denial of his claim:


(i)

submit a written request for review to the Administrative Committee;


(ii)

review pertinent documents; and


(iii)

submit issues and comments in writing.


(d)

The Administrative Committee shall notify the claimant of its decision on review
within 60 days of receipt of a request for review. The decision on review shall
be written in a manner calculated to be understood by the claimant and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.


(e)

The 90-day and 60-day periods described in subsections (b) and (d) above,
respectively, may be extended at the discretion of the Administrative Committee
for a second 90- or 60-day period, as the case may be, provided that written
notice of the extension is furnished to the claimant prior to the termination of
the initial period, indicating the special circumstances requiring such
extension of time and the date by which a final decision is expected.


(f)

Participants and beneficiaries shall not be entitled to challenge the
Administrative Committee’s determinations in judicial or administrative
proceedings without first complying with the procedures in this Article. The
Administrative Committee’s decisions made pursuant to this Section are intended
to be final and binding on Participants, beneficiaries and others. Further, no
legal actions may be commenced with respect to a request by Participant or
Participant’s beneficiary for benefits later than two (2) years after the
Participant or Participant’s beneficiary originally filed his claim for
benefits.


63

--------------------------------------------------------------------------------


ARTICLE 8


TOP-HEAVY PLAN REQUIREMENTS

8.1      Top-Heavy Definitions. For purposes of this Article 8:

(a)     For Plan Years prior to January 1, 2002, a “Key Employee” is any current
or former employee (and the beneficiaries of such employee) who at any time
during the Determination Period was an officer of the Employer or an Affiliate
if such individual’s annual compensation exceeds 50% of the defined benefit
dollar limitation in Code Section 415(b)(1)(A), an owner (or considered an owner
under Code Section 318) of one of the 10 largest interests in the Employer if
such individual’s compensation exceeds 100% of the Defined Contribution Dollar
Limitation, a Five-Percent Owner, or a One-Percent Owner of the Employer who has
an annual compensation of more than $150,000. Annual compensation means Total
Compensation plus amounts contributed by the Employer pursuant to a salary
reduction agreement which are excludable from the employee’s gross income under
Code Section 125, 402(e)(3), 402(h)(1)(B) or 403(b).

        For Plan Years beginning on or after January 1, 2002, a “Key Employee”
is any employee or former employee (including any deceased employee) who at any
time during the Determination Period was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under Code Section
416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of the Employer, or a 1-percent owner of the Employer having annual compensation
of more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Code Section 415(c)(3).

        The determination of who is a Key Employee will be made in accordance
with Code Section 416(i)(1) and the regulations thereunder.

(b)  

For any Plan Year beginning after December 31, 1983, this Plan is “Top-Heavy” if
any of the following conditions exists:


(i)  

The Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part of any
Required Aggregation Group or Permissive Aggregation Group of plans;


(ii)  

This Plan is a part of a Required Aggregation Group of plans but not part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60%;


(iii)  

This Plan is a part of a Required Aggregation Group and part of a Permissive
Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.


(c)  

The “Top-Heavy Ratio” shall be determined as follows:


64

--------------------------------------------------------------------------------

(i)  

If the Employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the Employer has not maintained any
defined benefit plan which during the 5-year period ending on the Top-Heavy
Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio for
this Plan alone or for the Required or Permissive Aggregation Group as
appropriate is a fraction, the numerator of which is the sum of the Account
balances of all Key Employees as of the Top-Heavy Determination Date(s)
(including any part of any Account balance distributed in the 5-year period
ending on the Top-Heavy Determination Date(s)), and the denominator of which is
the sum of all Account balances (including any part of any Account balance
distributed in the 5-year period ending on the Top-Heavy Determination Date(s)),
both computed in accordance with Code Section 416 and the regulations
thereunder. Both the numerator and denominator of the Top-Heavy Ratio are
increased to reflect any contribution not actually made as of the Top-Heavy
Determination Date, but which is required to be taken into account on that date
under Code Section 416 and the regulations thereunder.


(ii)  

If the Employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the 5-year period ending on the
Top-Heavy Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group as appropriate
is a fraction, the numerator of which is the sum of Account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with subsection (i) above, and the Present Value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Top-Heavy Determination Date(s), and the denominator of
which is the sum of the Account balances under the aggregated defined
contribution plan or plans for all Participants, determined in accordance with
subsection (i) above, and the Present Value of accrued benefits under the
aggregated defined benefit plan or plans for all Participants as of the
Top-Heavy Determination Date(s), all determined in accordance with Code
Section 416 and the regulations thereunder. The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top-Heavy Ratio are
increased for any distribution of an accrued benefit made in the 5-year period
ending on the Top-Heavy Determination Date.


(iii)  

For purposes of subsections (i) and (ii) above the value of Account balances and
the Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Top-Heavy Determination Date, except as provided in Code Section 416 and the
regulations thereunder for the first and second plan years of a defined benefit
plan. The Account balances and accrued benefits of a Participant:


(A)  

who is not a Key Employee but who was a Key Employee in a prior year; or


(B)  

who has not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 5-year period ending on the
Top-Heavy Determination Date


65

--------------------------------------------------------------------------------

will be disregarded. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account, will be
made in accordance with Code Section 416 and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-Heavy Ratio. When aggregating plans the value of Account
balances and accrued benefits will be calculated with reference to the Top-Heavy
Determination Date(s) that fall within the same calendar year. The accrued
benefit of a Participant other than a Key Employee shall be determined under
(1) the method, if any, that uniformly applies for accrual purposes under all
defined benefit plans maintained by the Employer, or (2) if there is no such
method, as if such benefit accrued not more rapidly than the slowest accrual
rate permitted under the fractional rule of Code Section 411(b)(1)(C).

(d)

The “Present Value” shall be based on an interest assumption of 5% and a
post-retirement mortality assumption based on the UP-1984 Mortality Table.
However, for Plan Years beginning on or after January 1, 2002, see subsection
(f) below.


(e)

“Employer” for the purposes of this Article 8 (Top-Heavy Plan Requirements)
means the Employer and all Affiliates except for purposes of determining
ownership under Code Section 416(i)(1).


(f)

For Plan Years beginning on or after January 1, 2002, this subsection (f) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.


(i)

Distributions during year ending on the determination date. The present values
of accrued benefits and the amounts of Account balances of an employee at any
time during the Determination Period shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the 1-year period ending on the
last day of the Determination Period. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period.”


(ii)

Employees not performing services during the year ending on the Top Heavy
Determination Date. The accrued benefits and Accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
Top Heavy Determination Date shall not be taken into Account.


(g)

Minimum Benefits. For Plan Years beginning on or after January 1, 2002, Employer
Matching Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Code Section 416(c)(2) and the Plan.
The preceding sentence shall apply with respect to Matching Contributions under
the Plan or, if the Plan provides that the minimum contribution requirement
shall be met in another plan, such other plan. Employer Matching Contributions
that are used to satisfy the minimum contribution requirements shall be treated
as Matching Contributions for purposes of the actual contribution percentage
test and other requirements of Code Section 401(m).


66

--------------------------------------------------------------------------------

8.2      Top-Heavy Plan Requirements.

(a)

Except as otherwise provided in subsections (b) and (c) below, the Profit
Sharing Contributions (exclusive of any Before-Tax Contributions) and
forfeitures allocated on behalf of any Participant who is not a Key Employee
shall not be less than the lesser of three percent of such Participant’s Total
Compensation, or in the case where the Employer has no defined benefit plan
which designates this Plan to satisfy Code Section 401, the largest percentage
of Profit Sharing Contributions (inclusive of any Before-Tax Contributions) and
forfeitures, as a percentage of the Key Employee’s Total Compensation, allocated
on behalf of any Key Employee for that year. The minimum allocation is
determined without regard to any Social Security contribution. This minimum
allocation shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the year because of:


(i)

the Participant’s failure to complete 1,000 Hours of Service (or any equivalent
provided in the Plan);


(ii)

the Participant’s failure to make mandatory employee contributions to the Plan;
or


(iii)

Total Compensation less than a stated amount.


(b)

The provision in subsection (a) above shall not apply to any Participant who was
not employed by the Employer or an Affiliate on the last day of the Plan Year.


(c)

The provision in subsection (a) above shall not apply to any Participant to the
extent the Participant is covered under any other plan or plans of the Employer
and the Employer’s contribution and forfeitures allocated under such plan or
plans are equal to or exceed the amount required to be allocated under
subsection (a) above.


(d)

The minimum allocation required (to the extent required to be nonforfeitable
under Code Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B)
or 411(a)(3)(D).


(e)

For any Plan Year in which this Plan is Top-Heavy, the following schedule shall
be substituted for the schedule set forth in Section 6.5 (Vesting), provided
that Section 6.5 (Vesting) shall apply to the extent that the nonforfeitable
percentage thereunder is greater than the following schedule:


Years of Service   Nonforfeitable Percentage Less than 2  0   2 but less than 3 
20   3 but less than 4  40   4 but less than 5  60   5 or more  100  



67

--------------------------------------------------------------------------------

The minimum vesting schedule applies to all benefits within the meaning of Code
Section 411(a)(7) except those attributable to employee contributions, including
benefits accrued before the effective date of Code Section 416 and benefits
accrued before the Plan became Top-Heavy. Further, no decrease in a
Participant’s nonforfeitable percentage may occur in the event the Plan’s status
as Top-Heavy changes for any Plan Year. However, this Section does not apply to
the Account balances of any employee who does not have an Hour of Service after
the Plan has initially become Top-Heavy and such employee’s Account balance
attributable to Profit Sharing Contributions and forfeitures will be determined
without regard to this Section 8.2.

(f)     If a Participant has 3 or more Years of Service as of the last day of
the Plan Year for which the vested percentage of his Employer Account was
subject to subsection (e) above, he may elect to have the vested percentage of
his Employer Account determined under subsection (e) above in any subsequent
Plan Year when this Section 8.2 is not applicable.

68

--------------------------------------------------------------------------------


ARTICLE 9


POWERS AND DUTIES OF COMMITTEES

9.1      Appointment of Committees.

(a)     The Board of Directors of the Company shall name an Administrative
Committee to consist of not less than 3 persons to serve as administrator and
named fiduciary of the Plan. The Board of Directors shall also name an
Investment Committee hereunder to review investment performance of the Trust
Fund, to establish the investment policy for the Trustee, to direct investment
of the assets of the Trust Fund and to take such other action provided in this
Plan. Any person, including directors, shareholders, officers and employees of
the Employer, shall be eligible to serve on the Committees. Every person
appointed a member of the Committees shall signify his acceptance in writing to
the Board of Directors. In the event the Board of Directors does not appoint an
Administrative Committee pursuant to this Section 9.1, the Company shall act as
the administrator and a named fiduciary of the Plan and all references to the
Administrative Committee shall mean references to the Company so acting as
administrator and a named fiduciary of the Plan.

(b)     Members of the Committees shall serve at the pleasure of the Board of
Directors and may be removed by the Board of Directors at any time with or
without cause. Any member of the Committees may resign by giving ten days
advanced written notice to the Company and other Committee members. Such
resignation shall become effective at delivery or at any later date specified
therein. While there is a vacancy in the membership on a Committee the remaining
Committee members shall have the same powers as the full Committee until the
vacancy is filled.

(c)     Usual and reasonable expenses of the Committees may be paid in whole or
in part by the Employer and any such expenses not paid by the Employer shall be
paid by the Trustee out of the principal or income of the Trust Fund. The
members of the Committees shall not receive any compensation for their services
as such.

9.2      Powers and Duties of Administrative Committee. Except as otherwise
provided in this Article 9, the Administrative Committee shall have final and
binding discretionary authority to control and manage the operation and
administration of the Plan, including all rights and powers necessary or
convenient to the carrying out of its functions hereunder, whether or not such
rights and powers are specifically enumerated herein. In exercising its
responsibilities hereunder, the Administrative Committee may manage and
administer the Plan through the use of agents who may include employees of the
Employer.

        Without limiting the generality of the foregoing, and in addition to the
other powers set forth in this Article 9, the Administrative Committee shall
have the following discretionary authorities:

(a)     To construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder.

69

--------------------------------------------------------------------------------

(b)     To prescribe procedures and regulations to be followed by Participants
or beneficiaries with respect to the filing of elections, requests, applications
for benefits, consents and waivers, which procedures and regulations may include
the utilization of telephone voice response, internet or intranet systems or
other electronic media as an equivalent means for filing written paper
documents.

(c)     To prepare and distribute, in such manner as the Administrative
Committee determines to be appropriate, information explaining the Plan and a
Participant’s or beneficiary’s rights hereunder, which manner may include
utilization of a telephone voice response, internet or intranet system, or other
electronic media as an equivalent means for filing written paper documents.

(d)     To request and receive from each Employer, Participants and others such
information as shall be necessary for the proper administration of the Plan.

(e)     To furnish the Company upon request such annual and other reports with
respect to the administration of the Plan as are reasonable and appropriate.

(f)     To receive, review and maintain on file reports of the financial
condition and of the receipts and disbursements of the Trust Fund from the
Trustee.

(g)     To fix and determine the respective amounts payable by the Employers
pursuant to Article 3 (Contributions).

(h)     To take such action not included within responsibilities allocated to
the Board of Directors, the Investment Committee, or the Trustee under the
provisions of the Plan as may be needed to carry out the orderly administration
of the Plan.

(i)     To determine all questions relating to the eligibility, benefits and
other rights of employees, Participants and beneficiaries under the Plan.

(j)     To allocate fiduciary responsibilities (other than Trustee
responsibilities) among its members and to designate other persons to carry out
nonfiduciary and fiduciary responsibilities (other than Trustee
responsibilities).

(k)     To take such action as it deems appropriate to correct any errors or
omissions with respect to the administration of the Plan, including but not
limited to causing to be allocated from future Contributions to the Trust Fund
or causing distributions from the Trust Fund to be withheld, accelerated or
adjusted in order to accord to a Participant or beneficiary the allocations to
his Accounts or distributions therefrom to which he is entitled under the Plan.

9.3      Powers and Duties of the Investment Committee.

(a)

Except for responsibilities retained by the Board of Directors of the Company,
the Investment Committee shall have the responsibility to (i) review investment
performance of the Trust Fund; (ii) establish investment Funds pursuant to
Section 5.2 (Common Fund); (iii) direct the Trustee with regard to the
investment of assets; and (iv) such other responsibilities as may be delegated
to it by the Board of Directors or pursuant to the Plan or trust agreement.


70

--------------------------------------------------------------------------------

(b)

In connection with these responsibilities, the Investment Committee shall have
the following powers and duties:


(i)

to establish investment guidelines and objectives for the investment of the
Trust Fund and each investment Fund as a part thereof, including, but not by way
of limitation, the establishment of additional investment funds or the
consolidation of one or more of the existing funds;


(ii)

to review the performance of and appoint and dismiss the Trustee;


(iii)

to receive, review and retain (as it deems convenient or proper) reports of the
investments and the receipts and disbursements of the Trust Fund from the
Trustee and/or any Investment Managers; and


(iv)

to manage the investment of any assets for which the Investment Committee serves
as investment advisor.


(c)

The Investment Committee may, subject to periodic review, (i) allocate or
delegate among its members certain powers, (ii) authorize one or more of its
members or an agent to execute or deliver any instruments or make payment on the
Investment Committee’s behalf, and (iii) utilize the services of agents and
employ persons to perform ministerial, clerical, record-keeping, consulting or
legal services to assist the Investment Committee in the performance of its
duties.


(d)

The Investment Committee shall maintain records and accounts showing the fiscal
transactions and performance evaluations of the Trust Fund. At least annually,
the Investment Committee shall submit to the Board a report regarding the
operation of the Trust during the past year and shall also submit such other
reports as the Board shall request.


9.4      Committee Procedures.

(a)     Each Committee may adopt such bylaws and regulations as it deems
desirable for the conduct of its affairs.

(b)     A majority of the members of each Committee at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committees at any meeting shall be by the vote of the
majority of the members of the Committees present at the meeting. Each Committee
may act without a meeting by written consent of a majority of its members.

(c)     Each Committee may elect one of its members as chairman and may appoint
a secretary, who may or may not be a Committee member, and shall advise the
Trustee and the Company of such actions in writing. The secretary shall keep a
record of all actions of the Committees and shall forward all necessary
communications to the Company or the Trustee.

71

--------------------------------------------------------------------------------

(d)     Filing or delivery of any document with or to the secretary of a
Committee in person or by registered or certified mail, addressed in care of the
Company, shall be deemed a filing with or delivery to the Committee.

9.5      Consultation with Advisors. Each Committee (or any fiduciary designated
by a Committee pursuant to Section 9.9 (Designation of Other Fiduciaries)) may
employ or consult with counsel, actuaries, accountants, physicians or other
advisors (who may be counsel, actuaries, accountants, physicians or other
advisors for the Employer).

9.6      Committee Members as Participants. Each Committee member may also be a
Participant, but no Committee member shall have power to take part in any
discretionary decision or action affecting his own interest as a Participant
under this Plan unless such decision or action is upon a matter which affects
all other Participants similarly situated and confers no special right, benefit
or privilege not simultaneously conferred upon all other such Participants.

9.7      Records and Reports. Each Committee shall take all such action as it
deems necessary or appropriate to comply with governmental laws and regulations
relating to the maintenance of records, notifications to Participants,
registrations with the Internal Revenue Service, reports to the U.S. Department
of Labor and all other requirements applicable to the Plan. At the end of each
Plan Year and such other periods as the Administrative Committee may determine,
the Administrative Committee will provide each Participant with a statement of
the balances in his Accounts.

9.8      Investment Policy.

(a)

As provided in Section 9.3 (Powers and Duties of the Investment Committee), the
Investment Committee from time to time shall determine the Plan’s short-term and
long-term financial needs, with which the investment policy of the Trust shall
be appropriately coordinated, and such needs shall be communicated from time to
time to the Trustee, Investment Managers or others having any responsibility for
management and control of the Trust assets.


(b)

Subject to the provisions of Section 5.2 (Common Fund) relating to the
investment direction of Participants, and to subsection (c) below, the Trustee
shall have exclusive authority and discretion to manage and control the assets
of the Trust pursuant to an investment policy coordinated with the needs of the
Plan as determined by the Investment Committee.


(c)

The Investment Committee may in its discretion manage or may appoint one or more
Investment Managers to manage (including the power to acquire and dispose of)
any assets of the Plan pursuant to an investment policy coordinated with the
needs of the Plan as determined by the Investment Committee, in which event the
Trustee shall not be liable for the acts or omissions of the Investment
Committee or any such Investment Manager or be under an obligation to invest or
otherwise manage any asset of the Plan which is subject to the management of the
Investment Committee or any such Investment Manager except as directed. Any such
Investment Manager shall acknowledge in writing that he is a fiduciary with
respect to the Plan.


72

--------------------------------------------------------------------------------

(d)

The term “Investment Manager” shall mean:


(i)

a registered investment adviser under the Investment Advisers Act of 1940, as
amended;


(ii)

a bank as defined in the Investment Advisers Act of 1940, as amended; or


(iii)

an insurance company qualified under the laws of more than one state to manage,
acquire and dispose of plan assets.


9.9      Designation of Other Fiduciaries. Each Committee may designate in
writing other persons to carry out a specified part or parts of its
responsibilities hereunder (including the power to designate other persons to
carry out a part of such designated responsibility), but not including the power
to appoint Investment Managers. Any such designation shall be accepted by the
designated person, who shall acknowledge in writing that he is a fiduciary with
respect to the Plan.

9.10      Obligations of Each Committee.

(a)     Each Committee or its properly authorized delegate shall make such
determinations as are necessary to accomplish the purposes of the Plan with
respect to individual Participants or classes of such Participants. The Company
shall notify each Committee of facts relevant to such determinations, including,
without limitation, length of Service, compensation for services, dates of
death, permanent disability, granting or terminating of leaves of absence, ages,
retirement and termination of Service for any reason (but indicating such
reason), and termination of participation. The Company shall also be responsible
for notifying each Committee of any other facts which may be necessary for the
Committee to discharge its responsibilities hereunder.

(b)     Each Committee is hereby authorized to act solely upon the basis of such
notifications from the Company and to rely upon any document or signature
believed by the Committee to be genuine and shall be fully protected in so
doing. For the purpose of this Section 9.10, a letter or other written
instrument signed in the name of the Company by any officer thereof shall
constitute a notification from the Company; except that any action by the
Company or its Board of Directors with respect to the appointment or removal of
a member of a Committee or the amendment of the Plan and Trust or the
designation of a group of employees to which the Plan is applicable shall be
evidenced by an instrument in writing, signed by a duly authorized officer or
officers, certifying that said action has been authorized and directed by a
resolution of the Board of Directors of the Company.

(c)     Each Committee shall notify the Trustee of its actions and
determinations affecting the responsibilities of the Trustee and shall give the
Trustee directions as to payments or other distributions from the Trust Fund to
the extent they may be necessary for the Trustee to fulfill the terms of the
trust agreement.

73

--------------------------------------------------------------------------------

(d)     Each Committee shall be under no obligation to enforce payment of
contributions hereunder or to determine whether contributions delivered to the
Trustee comply with the provisions hereof relating to contributions, and is
obligated only to administer this Plan pursuant to the terms hereof.

9.11      Indemnification of Each Committee. Each Employer shall indemnify
members of each Committee and its authorized delegates who are employees of an
Employer for any liability or expenses, including attorneys’ fees, incurred in
the defense of any threatened or pending action, suit or proceeding by reason of
their status as members of the Committee or its authorized delegates, to the
full extent permitted by the law of the Employer’s state of incorporation.

74

--------------------------------------------------------------------------------


ARTICLE 10


TRUSTEE AND TRUST FUND

10.1      Trust Fund. A Trust Fund to be known as the Tellabs, Inc. Profit
Sharing and Savings Trust has been established by the execution of a trust
agreement with one or more Trustees and is maintained for the purposes of this
Plan. The assets of the Trust will be held, invested and disposed of by the
Trustee, in accordance with the terms of the Trust, for the benefit of the
Participants and their beneficiaries.

10.2      Payments to Trust Fund and Expenses. All contributions hereunder will
be paid into and credited to the Trust Fund and all benefits hereunder and
expenses chargeable thereto will be paid from the Trust Fund and charged
thereto.

10.3      Trustee’s Responsibilities. The powers, duties and responsibilities of
the Trustee shall be as set forth in the trust agreement and nothing contained
in this Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee.

10.4      Reversion to the Employer. An Employer has no beneficial interest in
the Trust Fund and no part of the Trust Fund shall ever revert or be repaid to
the Employer, directly or indirectly, except that an Employer shall upon written
request have a right to recover:

(a)     within one year of the date of payment of a contribution by an Employer,
any amount (less any losses attributable thereto) contributed through a mistake
of fact;

(b)     within one year of the date on which any deduction for a contribution by
an Employer under Code Section 404 is disallowed, an amount equal to the amount
disallowed (less any losses attributable thereto);

(c)     at the termination of the Plan, any amounts remaining in the Excess
Forfeiture Suspense Account;

(d)     upon satisfaction of all liabilities for Medical Benefits arising out of
the operation of Article 14 (Retiree Medical Benefits), any amounts remaining in
the Medical Benefits Account.

75

--------------------------------------------------------------------------------


ARTICLE 11


AMENDMENT OR TERMINATION

11.1      Amendment. The Company reserves the right to amend this Plan at any
time to take effect retroactively or otherwise, in any manner which it deems
desirable including, but not by way of limitation, the right to increase or
diminish contributions to be made by an Employer hereunder, to change or modify
the method of allocation of its contributions, to change any provision relating
to the distribution or payment, or both, of any assets of the Trust.

11.2      Termination. The Company further reserves the right to terminate this
Plan at any time.

11.3      Form of Amendment, Discontinuance of Employer Contributions, and
Termination. Any such amendment, discontinuance of Employer Contributions (as
defined in Section 3.1 (Employer Contributions)) or termination shall be made
only by resolution of the Board of Directors or by an officer of the Company or
by any person so duly authorized by resolution of the Board of Directors.

11.4      Limitations on Amendments. The provisions of this Article 11 are
subject to the following restrictions:

(a)

Except as provided in Section 10.4 (Reversion to the Employer), no amendment
shall operate either directly or indirectly to give an Employer any interest
whatsoever in any funds or property held by the Trustee under the terms hereof,
or to permit corpus or income of the Trust to be used for or diverted to
purposes other than the exclusive benefit of the Participants and their
beneficiaries.


(b)

Except to the extent necessary to conform to the laws and regulations or to the
extent permitted by any applicable law or regulation, no amendment shall operate
either directly or indirectly to deprive any Participant of his nonforfeitable
beneficial interest in his Accounts as they are constituted at the date of the
amendment.


(c)

No amendment shall change any vesting schedule unless each Participant who has
completed 3 or more Years of Service is permitted to elect to have the
nonforfeitable percentage of his Accounts, if applicable, computed under the
Plan without regard to such amendment. The period for making such election shall
commence no later than the date of the adoption of such amendment and shall
expire no earlier than 60 days after the latest of the following dates:


(i)

the date the Plan amendment is adopted; or


(ii)

the date the Plan amendment becomes effective; or


(iii)

the date the Participant is issued written notice of the Plan amendment by the
Administrative Committee.


76

--------------------------------------------------------------------------------

Notwithstanding the foregoing, no election need be offered to a Participant
whose nonforfeitable percentage of his Accounts, if applicable, cannot at any
time be lower than such percentage determined without regard to such amendment.

(d)     Except as permitted by applicable law, no amendment shall eliminate or
reduce an early retirement benefit or a retirement-type subsidy or eliminate an
optional form of benefit.

11.5      Level of Benefits Upon Merger. This Plan shall not merge or
consolidate with, or transfer assets or liabilities to, any other plan, unless
each Participant shall be entitled to receive a benefit immediately after said
merger, consolidation or transfer (if such other plan were then terminated)
which shall be not less than the benefit he would have been entitled to receive
immediately before said merger, consolidation or transfer (if this Plan were
then terminated).

11.6      Vesting Upon Termination or Discontinuance of Employer Contributions;
Liquidation of Trust.

(a)     This Plan shall be deemed terminated if and only if the Plan terminates
by operation of law or pursuant to Section 11.2 (Termination). In the event of
any termination or partial termination within the meaning of the Code, or in the
event an Employer permanently discontinues the making of contributions to the
Plan, the Retirement Account and Post-1992 Profit Sharing Account of each
affected Participant who is employed by such Employer on the date of the
occurrence of such event shall be nonforfeitable; provided, however, that in no
event shall any Participant or beneficiary have recourse to other than the Trust
Fund for the satisfaction of benefits hereunder.

(b)     In the event an Employer permanently discontinues the making of
contributions to the Plan, the Trustee shall make or commence distribution to
each Participant or his beneficiaries of the value of such Participant’s
Accounts as provided herein within the time prescribed in Article 7
(Distributions). However, if, after such discontinuance, the Company shall
determine it to be impracticable to continue the Trust any longer, the Company
may, in its discretion, declare a date to be the Valuation Date for all
Participants whose Valuation Date has not yet occurred, and the Trustee shall
thereupon, as promptly as shall then be reasonable under the circumstances,
liquidate the Trust assets and distribute to each such Participant his Accounts
in the Trust Fund. Such date shall also constitute the final distribution date
for each Participant or beneficiary whose Accounts are being distributed in
installments. Upon completion of such liquidation and distribution, the Trust
shall finally and completely terminate.

77

--------------------------------------------------------------------------------

(c)     The liquidation of the Trust, if any, in connection with any Plan
termination shall be accomplished by the Administrative Committee acting on
behalf of the Company. After directing that sufficient funds be set aside to
provide for the payment of all expenses incurred in the administration of the
Plan and the Trust, to the extent not paid or provided for by the Employer, the
Administrative Committee shall, as promptly as shall then be reasonable under
the circumstances, liquidate the Trust assets and distribute to each Participant
or beneficiary his Accounts in the Trust Fund. Notwithstanding the foregoing, if
the Employer or an Affiliate maintains another defined contribution plan, other
than an employee stock ownership plan (as defined in Code Section 4975(e) or
409) or a Simplified Employee Pension Plan, the Accounts of all Participants
shall be transferred to the other plan; provided, however, that if fewer than 2%
of the Participants in this Plan at the time this Plan is terminated are or were
eligible to participate under such other defined contribution plan at any time
during the 24-month period beginning 12 months before the time of termination, a
Participant’s Accounts shall be transferred to the other plan only if the vested
balance of the Participant’s Accounts exceeds $3,500 and the Participant does
not consent to the distribution of such Accounts. Upon completion of such
liquidation and distribution, the Trust shall finally and completely terminate.
In the event the Administrative Committee is no longer in existence, the actions
to be taken by the Administrative Committee pursuant to this Section shall be
taken by the Trustee. Effective with the 1998 Plan Year, $5,000 shall be
substituted for $3,500 in this subsection (c).

78

--------------------------------------------------------------------------------


ARTICLE 12


MISCELLANEOUS

12.1      No Guarantee of Employment, Etc. Neither the creation of the Plan nor
anything contained in the Plan or trust agreement shall be construed as a
contract of employment between the Employer and the Participant or as giving any
Participant hereunder or other employee of the Employer any right to remain in
the employ of an Employer, any equity or other interest in the assets, business
or affairs of the Employer, or any right to complain about any action taken or
any policy adopted or pursued by the Employer.

12.2      Nonalienation.

(a)     Except as may be provided in the Plan with respect to loans to
Participants, no Participant shall have any right to sell, assign, pledge,
hypothecate, anticipate or in any way create a lien upon any part of the Trust
Fund. Except to the extent required by law or provided in the Plan, no interest
in the Trust Fund, or any part thereof, shall be assignable in or by operation
of law, or be subject to liability in any way for the debts or defaults of
Participants, their beneficiaries, spouses or heirs-at-law, whether to the
Employer or to others.

(b)     Prior to the time that distributions are to be made hereunder, the
Participants, their spouses, beneficiaries, heirs-at-law or legal
representatives shall have no right to receive cash or other things of value
from an Employer or the Trustee from or as a result of the Plan and Trust.

12.3      Qualified Domestic Relations Order. Notwithstanding anything in this
Plan to the contrary, the Administrative Committee shall distribute a
Participant’s Accounts, or any portion thereof, in accordance with the terms of
any domestic relations order entered on or after January 1, 1985, which the
Administrative Committee determines to be a Qualified Domestic Relations Order
described in Code Section 414(p). Further notwithstanding any other provision of
this Plan to the contrary, such distribution of a Participant’s Accounts, or any
portion thereof, to an Alternate Payee under a Qualified Domestic Relations
Order shall, unless such order otherwise provides, be made in a single sum as
soon as administratively practicable after the Administrative Committee has
determined that a domestic relations order is a Qualified Domestic Relations
Order described in Code Section 414(p). No Qualified Domestic Relations Order
shall permit the payment of any benefit in any amount, form of benefit, time of
payment or any option not otherwise provided; however, to the extent provided in
Code Section 414(p), benefits may be paid to an Alternate Payee in any form in
which benefits may be paid to the Participant (even though the Participant has
not separated from Service) as if he had retired on the date payment is to begin
under such Qualified Domestic Relations Order. The account of any Alternate
Payee shall be paid to such Alternate Payee immediately if the Qualified
Domestic Relations Order so states.

12.4      Controlling Law. To the extent not preempted by the laws of the United
States of America, the laws of the State of Illinois shall be controlling state
law in all matters relating to the Plan.

79

--------------------------------------------------------------------------------

12.5      Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if said illegal or invalid provision had never been included herein.

12.6      Notification of Addresses. Each Participant and each beneficiary
eligible for benefits under this Plan shall file with the Administrative
Committee from time to time in writing his post-office address and each change
of post-office address. Any communication, statement or notice addressed to the
last post-office address filed with the Administrative Committee, or if no such
address was filed with the Administrative Committee, then to the last
post-office address of the Participant or beneficiary as shown on an Employer’s
records, will be binding on the Participant and his beneficiary for all purposes
of this Plan and neither the Administrative Committee nor the Employer shall be
obliged to search for or ascertain the whereabouts of any Participant or
beneficiary, nor shall any Employer, Committee, director, officer, employee or
agent of any of them be liable for any loss, cost or expense associated with any
Participant’s or beneficiary’s failure to so file such Participant’s or
beneficiary’s address with the Administrative Committee.

12.7      Gender and Number. Whenever the context requires or permits, the
gender and number of words shall be interchangeable.

12.8      Instructions and Elections. Any instructions or elections required to
be made by a Participant in writing under this Plan shall be made in such form
and manner (which may include electronic format) as prescribed by the Committee.
The Committee shall not be obligated to act with respect to any instructions or
elections until receipt thereof in the prescribed form and manner. The Committee
shall take or cause to be taken appropriate action with respect to such
instructions or elections as soon as administratively feasible after receipt
thereof in the prescribed form and manner.

80

--------------------------------------------------------------------------------


ARTICLE 13


ADOPTION BY AFFILIATES

13.1      Adoption of Plan. Subject to any resolution or terms of any agreement
approved by the Board of Directors of the Company or a Committee thereof to the
contrary, any Affiliate may adopt this Plan for the benefit of its eligible
employees if authorized to do so by the Board of Directors of the Company. Such
adoption shall be by resolution of such Affiliate’s board of directors, a
certified copy of which shall be filed with the Company, the Administrative
Committee and the Trustee. Upon such adoption, such Affiliate shall become an
“Employer.”

13.2      The Company as Agent for Employer. Each Employer which has adopted
this Plan pursuant to Section 13.1 (Adoption of Plan) hereby irrevocably gives
and grants to the Company full and exclusive power conferred upon it by the
terms of the Plan and Trust to take or refrain from taking any and all action
which such Employer might otherwise take or refrain from taking with respect to
the Plan, including sole and exclusive power to exercise, enforce or waive any
rights whatsoever which such Employer might otherwise have with respect to the
Trust, and each such Employer, by adopting this Plan, irrevocably appoints the
Company its agent for such purposes. Neither the Trustee nor any Committee nor
any other person shall have any obligation to account to any such Employer or to
follow the instructions of or otherwise deal with any such Employer, the
intention being that all persons shall deal solely with the Company as if it
were the sole company which had adopted this Plan. Each such Employer shall
contribute such amounts as determined under Article 3 (Contributions).

13.3      Adoption of Amendments.

(a)     Any Employer which adopts this Plan pursuant to Section 13.1 (Adoption
of Plan) may amend this Plan with respect to its own employees by resolution of
its board of directors, if authorized to do so by the Board of Directors of the
Company or any person so duly authorized by the Board of Directors of the
Company.

(b)     Any Employer shall be deemed conclusively to have assented to any
amendment of this Plan by the Company without the necessity of any affirmative
action on the part of such Employer.

13.4      Termination. Any Employer which adopts this Plan pursuant to
Section 13.1 (Adoption of Plan) may terminate this Plan with respect to its own
employees by resolution of its board of directors, if authorized to do so by the
Board of Directors of the Company, or any person so duly authorized by the Board
of Directors of the Company.

13.5      Data to Be Furnished by Employers. Each Employer which adopts this
Plan pursuant to Section 13.1 (Adoption of Plan) shall furnish information and
maintain such records with respect to its Participants as called for hereunder,
and its determinations and notifications with respect thereto shall have the
same force and effect as comparable determinations by the Company with respect
to its Participants.

81

--------------------------------------------------------------------------------

13.6      Joint Employers. If a Participant receives Considered Compensation
during a Plan Year from more than one Employer, the total amount of such
Considered Compensation shall be considered for the purposes of the Plan, and
the respective Employers shall share in contributions to the Plan on account of
said Participant based on the Considered Compensation paid to such Participant
by the Employer.

13.7      Expenses. Except to the extent paid by the Employers, all expenses of
the Plan shall be paid from the Trust Fund as the Administrative Committee from
time to time may direct in accordance with the trust agreement.

13.8      Withdrawal. An Employer may withdraw from the Plan by giving 60 days’
written notice of its intention to the Company and the Trustee, unless a shorter
notice shall be agreed to by the Company.

13.9      Prior Plans. If an Employer adopting the Plan already maintains a
defined contribution plan covering employees who will be covered by this Plan,
it may, with the consent of the Company, provide in its resolution adopting this
Plan for the termination of its own plan or for the merger, restatement and
continuation, of its own plan by this Plan. In either case, such Employer may,
subject to the approval of the Company, provide in its resolution of adoption of
this Plan for the transfer of the assets of such plan to the Trust for this Plan
for the payment of benefits accrued under such other plan.

82

--------------------------------------------------------------------------------


ARTICLE 14


RETIREE MEDICAL BENEFITS

14.1      Medical Benefits Account. Effective April 1, 1999, there is created,
established and maintained a separate Medical Benefits Account as part of the
Retirement Program for the purposes of providing certain medical benefits to
Eligible Individuals in accordance with this Article 14 and Code Section 401(h).

14.2      Retiree Medical Benefits Definitions. For purposes of this Article 14,
the following definitions shall apply:

(a)

Dependent. The term “Dependent” shall mean any individual who is entitled to
benefits under the Health Plan as a dependent of an eligible retiree provided
that such individual is a “dependent” within the meaning of Code Section 152.


(b)

Eligible Individual. The term “Eligible Individual” shall mean an Eligible
Retiree or a Dependent.


(c)

Eligible Retiree. The term “Eligible Retiree” shall mean an individual who:


(i)

is a Participant in the Retirement Program and who retires under circumstances
which entitle the Participant to receive retiree medical benefits under the
Health Plan; and


(ii)

is not a Key Employee (as defined in Code Section 416(i)(1)) at any time during
the current Plan Year and has not been a Key Employee at any time during any
previous Plan Year for which contributions were made to the Medical Benefits
Account.


(d)

Health Plan. The term “Health Plan” shall mean Tellabs Retiree Medical Plan, or
such other medical plan maintained by an Employer, but only as such plan relates
to retired individuals and dependents, as such Retiree Medical Plan or plans may
be amended from time to time, and the provisions of such Retiree Medical Plan or
plans are incorporated herein by reference.


(e)

Medical Benefits. The term “Medical Benefits” shall mean the benefits specified
and payable under Section 14.6 (Medical Benefits) from the Medical Benefits
Account.


(f)

Medical Benefits Account. The term “Medical Benefits Account” shall mean the
separate account established pursuant to Section 14.3 (Separate Account) for
contributions to fund Medical Benefits payable under this Article 14.


83

--------------------------------------------------------------------------------

14.3      Separate Account. A Medical Benefits Account shall be maintained with
respect to contributions to fund the benefits payable under this Article 14,
which shall be kept separate (for record-keeping purposes only) from the amounts
contributed to the Retirement Program to fund all other benefits. The funds in
the Medical Benefits Account shall be invested as the Investment Committee shall
determine, and may, but need not be, invested in one or more of the Funds;
provided, however, that in no event shall amounts allocable to the Medical
Benefits Account be invested in the Tellabs Stock Fund.

14.4      Impossibility of Diversion Prior to Satisfaction of All Liabilities.
Prior to the satisfaction of all liabilities under this Article 14 to provide
for the payment of Medical Benefits, no part of the corpus or income of the
Medical Benefits Account may be used for, or diverted to, any purpose other than
the providing of Medical Benefits or the payment of any necessary or appropriate
expenses attributable to the administration thereof.

14.5      Reversion upon Satisfaction of All Liabilities. Any amounts which are
contributed to fund Medical Benefits and that remain in the Medical Benefits
Account upon the satisfaction of all liabilities arising out of the operation of
this Article 14 are to be returned to the Employer in accordance with
Section 10.4 (Reversion to the Employer).

14.6      Medical Benefits. The Medical Benefits payable from the Medical
Benefits Account shall be limited to the payment of medical benefits for
Eligible Individuals under the Health Plan. Notwithstanding any other provision
of this Article 14, the Medical Benefits paid out of the Medical Benefits
Account at any time shall be limited to the amount in such Account. The Medical
Benefits provided under the Health Plan and the contributions by the Employers
to fund said Medical Benefits shall not discriminate in favor of Highly
Compensated Employees.

14.7      Coordination with Health Plan. Medical Benefits under the Medical
Benefits Account shall be provided by reimbursing, no less frequently than
annually, the Employers or other paying agent under the Health Plan for amounts
not to exceed the aggregate Medical Benefits, as defined in Section 14.6
(Medical Benefits), for Eligible Individuals.

14.8      Employer Contributions. All contributions to fund Medical Benefits
provided under the Medical Benefits Account shall be made by the Employers. The
Employers may, in their discretion, contribute to the Medical Benefits Account
amounts which in the aggregate shall not exceed the amount reasonably estimated
to cover the total cost of the Medical Benefits to be provided hereunder. Such
total cost shall be determined in accordance with any generally accepted
actuarial method which is reasonable in view of the provisions and coverage of
the Health Plan, the investment of the Medical Benefits Account and other
applicable considerations. Notwithstanding the foregoing, Employer contributions
to the Medical Benefits Account shall be limited so that the aggregate actual
contributions made to the Medical Benefits Account shall not exceed 25% of the
total aggregate actual contributions made after April 1, 1999 under the
Retirement Program to the Retirement Accounts of Participants and the Medical
Benefit Account. At the time an Employer makes a contribution to the Retirement
Program, it shall designate the portion allocable to the Medical Benefits
Account.

14.9      Reservation of the Right to Terminate Medical Benefits. In addition to
the rights set forth in Article 11 (Amendment or Termination), the Employers
reserve the right to amend, suspend, curtail or terminate the Medical Benefits
provided hereunder or under the Health Plan at any time.

84

--------------------------------------------------------------------------------